--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

BY AND AMONG

WORLDWIDE RESTAURANT CONCEPTS, INC.

AUS BIDCO PTY LIMITED

AND

US MERGECO, INC.

--------------------------------------------------------------------------------

 

 

 

DATED AS OF APRIL 28, 2005

 

--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

 

Section 1.1.

Certain Definitions

 

 

Section 1.2.

Terms Defined Elsewhere

 

 

 

ARTICLE II THE MERGER

 

 

Section 2.1.

The Merger

 

 

Section 2.2.

Effective Time

 

 

Section 2.3.

Closing

 

 

Section 2.4.

Effects of the Merger

 

 

Section 2.5.

Certificate of Incorporation and Bylaws

 

 

Section 2.6.

Board of Directors

 

 

Section 2.7.

Officers

 

 

Section 2.8.

Subsequent Actions

 

 

 

ARTICLE III EFFECT ON CAPITAL STOCK

 

 

Section 3.1.

Effect on Capital Stock

 

 

Section 3.2.

Stock Options

 

 

Section 3.3.

Appraisal Rights

 

 

Section 3.4.

Payment of Merger Consideration

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

 

Section 4.1.

Organization

 

 

Section 4.2.

Subsidiaries

 

 

Section 4.3.

Capitalization

 

 

Section 4.4.

Authorization

 

 

Section 4.5.

No Conflict or Violation

 

 

Section 4.6.

Consents and Approvals

 

 

Section 4.7.

SEC Documents; Undisclosed Liabilities

 

 

Section 4.8.

Information Supplied

 

 

Section 4.9.

Absence of Changes

 

 

Section 4.10.

Material Contracts

 

 

Section 4.11.

Assets; Personal Property

 

 

Section 4.12.

Real Property

 

 

Section 4.13.

Intellectual Property

 

 

Section 4.14.

Taxes

 

 

Section 4.15.

Compliance With Environmental Laws

 

 

Section 4.16.

Employee Benefit Plans

 

 

Section 4.17.

Labor Matters

 

 

Section 4.18.

Litigation; Investigations

 

 

Section 4.19.

Compliance with Law

 

 

Section 4.20.

Permits

 

 

Section 4.21.

No Brokers

 

 

i

--------------------------------------------------------------------------------


 

 

Section 4.22.

Liquidation

 

 

Section 4.23.

Books and Records

 

 

Section 4.24.

Insurance

 

 

Section 4.25.

Transactions with Affiliates

 

 

Section 4.26.

Suppliers

 

 

Section 4.27.

Opinion of Financial Advisor

 

 

Section 4.28.

Disclosure

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION SUB

 

 

Section 5.1.

Organization

 

 

Section 5.2.

Authorization

 

 

Section 5.3.

Consents and Approvals; No Conflict or Violation

 

 

Section 5.4.

No Prior Activities

 

 

Section 5.5.

Financing Ability

 

 

Section 5.6.

Compliance with Law; Litigation

 

 

Section 5.7.

Brokers

 

 

Section 5.8.

Information Supplied

 

 

 

ARTICLE VI COVENANTS

 

 

Section 6.1.

Conduct of Business of the Company

 

 

Section 6.2.

Preparation of the Proxy Statement; Stockholder Approval

 

 

Section 6.3.

Access to Information

 

 

Section 6.4.

No Solicitation

 

 

Section 6.5.

Reasonable Efforts; Notification

 

 

Section 6.6.

Employee Benefits

 

 

Section 6.7.

Public Announcements

 

 

Section 6.8.

Indemnification; Insurance

 

 

Section 6.9.

Transfer Taxes

 

 

Section 6.10.

Shareholder Rights Plan

 

 

Section 6.11.

Takeover Statutes

 

 

Section 6.12.

Consents

 

 

Section 6.13.

Antitrust Authorities

 

 

Section 6.14.

Financing

 

 

Section 6.15.

Opinion of Financial Advisor

 

 

Section 6.16.

No Affiliate Agreements

 

 

Section 6.17.

FFPE, LLC

 

 

Section 6.18.

Company SEC Documents

 

 

Section 6.19.

Good Standing

 

 

Section 6.20.

Employee Acknowledgments

 

 

 

ARTICLE VII CONDITIONS TO CONSUMMATION OF THE MERGER

 

 

Section 7.1.

Conditions to Each Party’s Obligation to Effect the Merger

 

 

Section 7.2.

Conditions to the Obligation of the Company

 

 

Section 7.3.

Conditions to the Obligations of Parent and Acquisition Sub

 

 

 

 

ARTICLE VIII TERMINATION; AMENDMENT; WAIVER

 

 

ii

--------------------------------------------------------------------------------


 

 

Section 8.1.

Termination

 

 

Section 8.2.

Effect of Termination

 

 

Section 8.3.

Amendment

 

 

Section 8.4.

Extension; Waiver

 

 

 

 

ARTICLE IX GENERAL PROVISIONS

 

 

Section 9.1.

Nonsurvival of Representations and Warranties

 

 

Section 9.2.

Notices

 

 

Section 9.3.

Entire Agreement

 

 

Section 9.4.

Assignment

 

 

Section 9.5.

Severability

 

 

Section 9.6.

Governing Law

 

 

Section 9.7.

Interpretation

 

 

Section 9.8.

Parties in Interest

 

 

Section 9.9.

Personal Liability

 

 

Section 9.10.

Fees and Expenses

 

 

Section 9.11.

Specific Performance

 

 

Section 9.12.

Venue

 

 

Section 9.13.

WAIVER OF JURY TRIAL

 

 

Section 9.14.

Counterparts

 

 

Section 9.15.

Disclosure Generally

 

 

iii

--------------------------------------------------------------------------------


SCHEDULES

Schedule 4.1                                             Organization

Schedule 4.2                                             Subsidiaries

Schedule 4.3                                             Capitalization

Schedule 4.5                                             No Conflict or
Violation

Schedule 4.7                                             SEC Documents

Schedule 4.9                                             Absence of Certain
Changes

Schedule 4.10                                       Material Contracts

Schedule 4.12                                       Real Property

Schedule 4.13                                       Intellectual Property

Schedule 4.16                                       Employee Benefit Plans

Schedule 4.17                                       Labor Matters

Schedule 4.18                                       Litigation

Schedule 4.20                                       Permits

Schedule 4.22                                       Liquidation

Schedule 4.24                                       Insurance

Schedule 4.25                                       Transactions with Affiliates

Schedule 4.26                                       Suppliers

Schedule 6.1                                             Exceptions to Ordinary
Course

Schedule 7.3(c)                               Consents

 

i

--------------------------------------------------------------------------------


AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of April 28,
2005, is by and among Worldwide Restaurant Concepts, Inc., a Delaware
corporation (the “Company”), Aus Bidco Pty Limited, a New South Wales,
Australia, limited company (“Parent”), US Mergeco, Inc., a Delaware corporation
and wholly-owned subsidiary of Parent (“Acquisition Sub”).

RECITALS

WHEREAS, Parent has formed Acquisition Sub for the purpose of merging it with
and into the Company and acquiring the Company as a wholly-owned subsidiary of
Parent; and

WHEREAS, the boards of directors of the Company, Parent and Acquisition Sub have
each adopted this Agreement and approved the Merger (as defined below), upon the
terms and subject to the conditions set forth in this Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the respective covenants and promises
contained herein and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:


ARTICLE I

DEFINITIONS

Section 1.1.            Certain Definitions.

(a)           As used herein, the terms below shall have the following
meanings.  Any such terms, unless the context otherwise requires, may be used in
the singular or plural, depending upon the reference.

“Affected Employees” means the employees of the Company and the Company
Subsidiaries as of the Effective Time that continue to be employed by the
Surviving Corporation after the Effective Time.

“Affiliate” means, with respect to any person (as defined below), (a) any other
person which directly or indirectly Controls, is Controlled by or is under
common Control with such specified person, (b) each person who at such time is
an executive officer, director, or direct or indirect holder of at least 10% of
any class of the capital stock of such specified person, (c) the Members of the
Immediate Family of any natural persons described in clause (b), and (d) if such
specified person is an individual, the Members of the Immediate Family of such
specified person.

 

--------------------------------------------------------------------------------


 

“business day” means a day which is not a Saturday, Sunday or public holiday in
the State of New South Wales, Australia or the State of California, USA.

“Closing Exchange Rate” means the average of the US$/A$ bid and offer rates as
displayed on the Reuters Monitor System at or about 11.00 am (Los Angeles time)
on the date which is the Business Day (in Los Angeles) immediately preceding the
Closing Date in response to the query “AUD=” (or any replacement or substitution
for that display) (expressed to the same number of decimal places as the
Reference Exchange Rate).

“Code” means the Internal Revenue Code of 1986, as amended.

“Collins” means Collins Foods Group Pty Limited ACN 009 937 900, a company
registered in Australia, a Company Subsidiary.

“Collins Employee Plans” means, collectively, the Collins Food Share Option Plan
and the Productivity Bonus Option Plan.

“Collins Food Share Option Plan” means the option plan pursuant to which certain
members of the Australian management team of Collins have the opportunity to
exercise options for the purchase of shares in Collins, as referred to in the
Collins Shareholders Agreement.

“Collins Shareholders Agreement” means the shareholders agreement between (a)
Collins, (b) the Company and (c) certain members of the Australian management
team of Collins, dated 22 March 2004.

“Common Stock” means the common stock, par value $.01 per share, of the Company.

“Company Board” means the board of directors of the Company.

“Company Bylaws” means the Bylaws of the Company, as amended to the date of this
Agreement.

“Company Certificate” means the Certificate of Incorporation of the Company, as
amended to the date of this Agreement.

“Company Option Plans” means the Company’s 1997 Employee Stock Incentive Plan
and 1997 Non-Employee Director Stock Incentive Plan.

“Company Property” means an Owned Property or a Leased Property (each as defined
below).

“Company Stockholder Approval” means the approval of this Agreement by the
holders of a majority of the outstanding shares of Common Stock.

“Company Subsidiary” means a Subsidiary (as defined below) of the Company.

 

2

--------------------------------------------------------------------------------


 

“Company Takeover Proposal” means any inquiry, proposal or offer from any person
(a) relating to any merger, acquisition, consolidation, liquidation,
dissolution, recapitalization or other business combination involving the
Company or any Company Subsidiary (other than FFPE, LLC and its Subsidiaries),
(b) for the issuance by the Company or any Company Subsidiary (other than FFPE
LLC and its Subsidiaries) of over 20% of any class of its equity securities as
consideration for the assets or securities of another person or (c) to acquire
in any manner, directly or indirectly, (i) over 20% of any class of the equity
securities of the Company or any Company Subsidiary (other than FFPE, LLC and
its Subsidiaries) or (ii) a business that constitutes 20% or more of the
consolidated net revenues or assets of the Company or 20% or more of the
consolidated net revenues or assets of Collins or any of the Subsidiaries of
Collins, in each case other than the Merger.

“Confidentiality Agreement” means that certain Confidentiality Agreement by and
between HLHZ (as defined below), on behalf of the Company, and Pacific Equity
Partners, dated December 17, 2004.

“Control” means, as to any person, the power to direct or cause the direction of
the management and policies of such person, whether through the ownership of
voting securities, by contract or otherwise (the terms “Controlled by” and
“under common Control with” shall have correlative meanings).

“DGCL” means the General Corporation Law of the State of Delaware.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, orders, demands, directives, claims, liens, judgments,
investigations, proceedings or written or oral notices of noncompliance or
violation by or from any person alleging liability of whatever kind or nature
(including liability or responsibility for the costs of enforcement proceedings,
investigations, cleanup, governmental response, removal or remediation, natural
resources damages, property damages, personal injuries, medical monitoring,
penalties, contribution, indemnification and injunctive relief) arising out of,
based on or resulting from (a) the presence or Release (as defined below) of, or
exposure to, any Hazardous Materials (as defined below) at any location; or
(b) the failure to comply with any Environmental Law (as defined below).

“Environmental Laws” means all applicable federal, state, local and foreign Laws
(as defined below), rules, regulations, orders, decrees, judgments, legally
binding agreements or Environmental Permits (as defined below) issued,
promulgated or entered into by or with any Governmental Entity, relating to
pollution, natural resources or protection of endangered or threatened species,
human health or the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata).

“Environmental Permits” means all permits, licenses and governmental
authorizations pursuant to Environmental Laws.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

“GAAP” means accounting principles generally accepted in the United States.

“Governmental Entity” means any government or any court of competent
jurisdiction, administrative agency or commission or other governmental
authority or instrumentality, domestic or foreign.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials or wastes, asbestos in any form, urea formaldehyde foam insulation and
polychlorinated biphenyls; and (b) any other chemical, material, substance or
waste that in relevant form or concentration is prohibited, limited or regulated
under any Environmental Law.

“Intellectual Property” means the entire right, title and interest in and to all
proprietary rights of every kind and nature, including all rights and interests
pertaining to or deriving from (a) patents, copyrights, mask work rights,
technology, know-how, processes, trade secrets, algorithms, inventions, works,
proprietary data, databases, formulae, research and development data and
computer software or firmware; (b) trademarks, trade names, service marks,
service names, brands, trade dress and logos, and the goodwill and activities
associated therewith; (c) domain names, rights of privacy and publicity, moral
rights, and proprietary rights of any kind or nature, however denominated,
throughout the world in all media now known or hereafter created; (d) any and
all registrations, applications, recordings, licenses, common-law rights and
contracts or agreements relating to any of the foregoing; (e) all claims,
actions, suits, proceedings and rights to sue at law or in equity for any past
or future infringement or other impairment of any of the foregoing, including
the right to receive all proceeds and damages therefrom, and all rights to
obtain renewals, continuations, divisions or other extensions of legal
protections pertaining thereto; and (f) all works, ideas, inventions,
discoveries, innovations, know-how, information, data and databases (including
ideas, research and development, formulas, compositions, processes and
techniques, data, databases, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, business and marketing plans and
proposals, documentation and manuals), computer software, firmware, computer
hardware and all other forms of works or technology, regardless of medium, and
including improvements, modifications, works in process, derivatives or changes,
whether tangible or intangible, embodied or fixed in any form, whether or not
protectible or protected by patent, copyright, mask work right, trade secret law
or otherwise, and all documents and other materials recording any of the
foregoing.

“Judgment” means any judgment, decision, consent decree, injunction, ruling or
order of any federal, state or local court or Governmental Entity, department or
authority that is binding on any person or its property under applicable Law.

“knowledge” of any person that is not an individual means, with respect to any
matter in question, the actual knowledge of such person’s executive officers and
other officers having primary responsibility for such matter.

 

4

--------------------------------------------------------------------------------


 

“Laws” means any laws, statutes, ordinances, regulations, rules, notice
requirements, court decisions, agency guidelines, principles of law and orders
of any foreign (whether federal, state, municipal or local), federal, state or
local government and any other Governmental Entity, agency, commission, board or
bureau.

“Leased Property” means all real property and interests in real property leased
by the Company or any Company Subsidiary.

“Liens” means any claim, lien, pledge, option, charge, easement, security
interest, deed of trust, mortgage, conditional sales agreement, encumbrance or
other right of third parties, whether voluntarily incurred or arising by
operation of law, and includes, without limitation, any agreement to give any of
the foregoing in the future, and any contingent sale or other title retention
agreement or lease in the nature thereof.

“Material Adverse Effect” on a party means any change, effect, event, situation
or condition that, when considered either individually or in the aggregate
together with all other adverse changes or effects with respect to which such
phrase is used in this Agreement, is, or is reasonably likely to be, materially
adverse to the business, assets, financial condition, reputation or results of
operations of such party and its Subsidiaries, taken as a whole; provided,
however, that a “Material Adverse Effect” shall not be deemed to include the
impact of any change or effect relating to or arising from (a) the execution,
announcement, or consummation of this Agreement and the transactions
contemplated hereby, including any impact thereof on relationships, contractual
or otherwise, with partners, customers, suppliers or employees, (b) general
changes in economic or regulatory conditions in the industries in which the
Company or Parent, as the case may be, carries on business as of the date
hereof, and changes in general economic, regulatory or political conditions, but
excluding changes or effects resulting from, relating to or arising from acts of
war or terrorism or (c) any changes or effects resulting from any matter, which
matter was expressly contemplated or permitted by the terms of this Agreement
(other than any matter set forth on any section of the Company Disclosure
Schedule other than Schedule 6.1), including any matter which was approved by
Parent following the date hereof pursuant to Section 6.1, to the extent, with
respect to any such matter other than any sale or disposition of FFPE, LLC and
its Subsidiaries or the assets thereof, that Parent had actual knowledge of the
material facts, circumstances and events relating to such matter.

“Members of the Immediate Family” means, with respect to any individual, (a)
such person’s spouse, (b) each parent, brother, sister or child of such person
or such person’s spouse, (c) the spouse of any person described in clause (b)
above, (d) each child of any person described in clauses (a), (b) or (c) above,
(e) each trust created solely for the benefit of one or more of the persons
described in clauses (a) through (d) above and (f) each custodian or guardian of
any property of one or more of the persons described in clauses (a) through (e)
above in his capacity as such custodian or guardian.

“Outside Date” means August 28, 2005; provided that, in the event that the SEC
elects to review the Proxy Statement, such Outside Date shall automatically be
extended by an additional thirty days.

 

5

--------------------------------------------------------------------------------


 

“Owned Property” means all real property and interests in real property owned in
fee by the Company or any Company Subsidiary.

“Per Share Merger Consideration” means an amount calculated in accordance with
the following formula:

[g76961kaimage002.gif]

where:

(a)           X is the Per Share Merger Consideration in US dollars;

(b)                                 CER is the Closing Exchange Rate; and

(c)           RER is the Reference Exchange Rate;

provided, however, that, (i) if the Per Share Merger Consideration, as
determined in accordance with the above formula is less than US$6.65, then the
Per Share Merger Consideration shall be deemed to be US$6.65 and (ii) if the Per
Share Merger Consideration, as determined in accordance with the above formula
is more than US$7.25, then the Per Share Merger Consideration shall be deemed to
be US$7.25.

“Permits” means all permits, licenses, variances, exemptions, authorizations,
operating certificates, franchises, orders and approvals of all Governmental
Entities.

“Permitted Liens” means (a) mechanics’, carriers’, workmen’s, repairmen’s or
other like Liens arising or incurred in the ordinary course of business relating
to obligations that are not delinquent or that are being contested by the
Company or a Company Subsidiary and for which the Company or a Company
Subsidiary has established adequate reserves, (b) Liens for Taxes that are not
due and payable or for Taxes that are being contested in good faith, (c) Liens
that secure debt obligations that are reflected as liabilities on the most
recent audited balance sheet of the Company and its consolidated Subsidiaries
contained in the Company SEC Documents (as defined below) and the existence of
which is referred to in the notes to such balance sheet, (d) Liens arising under
original purchase price conditional sales contracts and equipment leases with
third parties entered into in the ordinary course of business, (e) terms and
conditions of any personal property lease, (f) easements, covenants,
rights-of-way and other similar restrictions of record (other than options or
rights of first refusal or offer to purchase), (g) any conditions that would be
shown by a current, accurate survey or physical inspection of any Company
Property made on the date of this Agreement and (h) other Liens, imperfections
of title or encumbrances, if any, that, individually or in the aggregate, do not
have, and would not reasonably be expected to have, a Material Adverse Effect on
the Company.

“person” means any individual, firm, corporation, partnership, company, limited
liability company, trust, joint venture, association, Governmental Entity or
other entity.

“Productivity Bonus Option Plan” means the option plan pursuant to which certain
members of the Australian management team of Collins have the opportunity to
exercise

 

6

--------------------------------------------------------------------------------


 

productivity bonus options for the purchase of shares in Collins, as referred to
in the Collins Shareholder Agreement.

“Reference Exchange Rate” means 0.7806.

“Release” means any actual or threatened release, spill, emission, leaking,
dumping, injection, pouring, deposit, disposal, discharge, dispersal, leaching
or migration into or through the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Shareholder Rights Plan” means the Rights Agreement, dated January 22, 2001
between the Company and The Bank of New York, as Rights Agent.

“Subsidiary” of any person means another person of which 50% or more of the
voting power or value of the equity securities or equity interests is owned,
directly or indirectly, by such first person.

“Superior Takeover Proposal” means any bona fide third party proposal on
arm’s-length terms to acquire directly or indirectly for consideration
consisting of cash and/or securities all or substantially all of the shares of
Common Stock then outstanding or all or substantially all of the assets of the
Company and otherwise on terms which, when taken as a whole, the Company Board
determines in its good faith judgment (after consulting with legal counsel and
financial advisors) (i) is reasonably likely to be consummated, taking into
account the person making the proposal and all legal, financial and regulatory
aspects of the proposal and (ii) is reasonably likely, if consummated, to
provide greater value to the holders of shares of Common Stock than the Merger,
taking into account all the terms of such proposal and of this Agreement
(including any proposal by Parent to amend the terms of the transactions
contemplated hereby).

“Tax” means any and all U.S. and foreign federal, state and local net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, license, lease, service, service use, withholding, payroll, employment,
excise, severance, stamp, occupation, premium, property, windfall profits,
alternative, add-on minimum, estimated, capital stock, customs, social security
(or similar), unemployment, environmental or other taxes, fees, assessments or
charges in the nature of a tax, together with any interest and any penalties,
additions to tax or additional amounts with respect thereto.

“Tax Return” means any return, declaration, report, claim for refund, statement,
information return or statement or other document required to be filed with
respect to Taxes, including any schedule or attachment thereto and any amendment
thereof.

“Transfer Taxes” means all stock transfer, real estate transfer, documentary,
stamp, recording and other similar Taxes (including interest, penalties and
additions to any such Taxes).

 

7

--------------------------------------------------------------------------------


 

Section 1.2.            Terms Defined Elsewhere.  The following is a list of
additional terms used in this Agreement and a reference to the Section hereof in
which such term is defined:



Term

Section

Acquisition Sub

Preamble

Acquisition Sub Stockholder Approval

Section 6.2(e)

Agreement

Preamble

Certificates

Section 3.4(b)

Closing

Section 2.3

Closing Date

Section 2.3

Commitment Letters

Section 5.5(a)

Company

Preamble

Company Disclosure Schedule

Article IV

Company Group

Section 6.4(a)

Company Intellectual Property

Section 4.13(a)

Company Options

Section 3.2(a)

Company SEC Documents

Section 4.7(a)

Company Stockholders Meeting

Section 6.2(d)

Consent

Section 4.6

Dissenting Shares

Section 3.3

ERISA Affiliate

Section 4.16(a)

Effective Time

Section 2.2

Employee Plans

Section 4.16(a)

Equity Commitment Letters

Section 5.5(b)

Exchange Agent

Section 3.4(a)

Exchange Fund

Section 3.4(a)

HLHZ

Section 4.21

Indemnified Officers

Section 6.8(a)

Lenders

Section 5.5(a)

Licenses

Section 4.13(e)

Material Contracts

Section 4.10(a)

Maximum Premium

Section 6.8(b)

Merger

Section 2.1

Merger Certificate

Section 2.2

Merger Consideration

Section 3.4(a)

Non-qualified Employee Plan

Section 4.16(h)

Parent

Preamble

Pension Plan

Section 4.16(d)

Per Share Merger Consideration

Section 3.1(a)

Proxy Statement

Section 6.2(a)

Required Cash Amount

Section 5.5

Section 409A

Section 4.16(h)

Shares

Section 3.1(a)

Surviving Corporation

Section 2.1

Transaction Financing

Section 5.5(a)

Voting Company Debt

Section 4.3(a)

 

8

--------------------------------------------------------------------------------


 

Welfare Plan

Section 4.16(d)


ARTICLE II


 


THE MERGER

Section 2.1.            The Merger.  At the Effective Time (as defined below)
and upon the terms and subject to the conditions of this Agreement and in
accordance with the DGCL, Acquisition Sub shall be merged with and into the
Company (the “Merger”).  Following the Merger, the Company shall continue as the
surviving corporation (the “Surviving Corporation”) and the separate corporate
existence of Acquisition Sub shall cease.

Section 2.2.            Effective Time.  Subject to the terms and conditions set
forth in this Agreement, a Certificate of Merger (the “Merger Certificate”)
shall be duly executed and acknowledged by the Company and thereafter delivered
to the Secretary of State of the State of Delaware for filing pursuant to the
DGCL on the Closing Date (as defined below).  The Merger shall become effective
at such time as a properly executed and certified copy of the Merger Certificate
is duly filed with the Secretary of State of the State of Delaware in accordance
with the DGCL or such later time as Parent and the Company may agree upon and
set forth in the Merger Certificate (such time as the Merger becomes effective,
the “Effective Time”).

Section 2.3.            Closing.  The closing of the Merger (the “Closing”)
shall take place at a time and on a date (the “Closing Date”) to be specified by
the parties, which shall be no later than the second Business Day after
satisfaction of the latest to occur of the conditions set forth in Article VII,
at the offices of Gibson, Dunn & Crutcher LLP, 333 South Grand Avenue, Los
Angeles, California, or such other time, date or place as is agreed to in
writing by the parties hereto.

Section 2.4.            Effects of the Merger.  The Merger shall have the
effects set forth in the DGCL.  Without limiting the generality of the foregoing
and subject thereto, at the Effective Time, all the properties, rights,
privileges, powers and franchises of the Company and Acquisition Sub shall
remain or become, respectively, the properties, rights, privileges, powers and
franchises of the Company and all debts, liabilities and duties of the Company
and Acquisition Sub shall remain or become, respectively, the debts, liabilities
and duties of the Company.  The parties hereby acknowledge that all the
properties, rights, privileges, powers and franchises of the Company prior to
the Effective Time of the Merger, shall remain the properties, rights,
privileges, powers and franchises of the Company after the Effective Time of the
Merger.

Section 2.5.            Certificate of Incorporation and Bylaws.  The
Certificate of Incorporation of Acquisition Sub in effect at the Effective Time
shall be the Certificate of Incorporation of the Surviving Corporation until
amended in accordance with applicable law, except that Article I thereof will be
amended and restated in its entirety to state:  “The name of the Corporation is
Worldwide Restaurant Concepts, Inc.”  The Bylaws of Acquisition Sub in effect at
the Effective Time shall be the Bylaws of the Surviving Corporation until
amended in accordance with applicable law.

 

9

--------------------------------------------------------------------------------


 

Section 2.6.            Board of Directors.  The directors of Acquisition Sub at
the Effective Time shall be the initial directors of the Surviving Corporation,
each to hold office in accordance with the Certificate of Incorporation and
Bylaws of the Surviving Corporation until such director’s successor is duly
elected or appointed and qualified.

Section 2.7.            Officers.  The officers of the Company at the Effective
Time shall be the initial officers of the Surviving Corporation, each to hold
office in accordance with the Certificate of Incorporation and Bylaws of the
Surviving Corporation until such officer’s successor is duly elected or
appointed and qualified.

Section 2.8.            Subsequent Actions.  If, at any time after the Effective
Time, the Surviving Corporation will consider or be advised that any deeds,
bills of sale, assignments, assurances or any other actions or things are
necessary or desirable to vest, perfect or confirm of record or otherwise in the
Surviving Corporation its right, title or interest in, to or under any of the
rights, properties or assets of the Company to be acquired by the Surviving
Corporation as a result of, or in connection with, the Merger or otherwise to
carry out this Agreement, the officers and directors of the Surviving
Corporation are hereby authorized to execute and deliver, in the name and on
behalf of the Company or otherwise, all such deeds, bills of sale, assignments
and assurances and to take and do, in the name and on behalf of the Company or
otherwise, all such other actions and things as may be necessary or desirable to
vest, perfect or confirm any and all right, title and interest in, to and under
such rights, properties or assets in the Surviving Corporation or otherwise to
carry out this Agreement.


ARTICLE III


 


EFFECT ON CAPITAL STOCK

Section 3.1.            Effect on Capital Stock.  At the Effective Time, by
virtue of the Merger and without any action on the part of the holder of any
shares of Common Stock or any shares of capital stock of Acquisition Sub:

(a)           Conversion of Common Stock.  Each share of Common Stock issued and
outstanding immediately prior to the Effective Time (the “Shares”) (other than
(i) Shares held in the Company’s treasury, (ii) Shares held by Parent,
Acquisition Sub or any other Subsidiary of Parent and (iii) Dissenting Shares
(as defined below)) shall be converted into and shall become the right to
receive an amount in cash equal to the Per Share Merger Consideration. 
Notwithstanding the foregoing, if, between the date of this Agreement and the
Effective Time, the Shares shall have been changed into a different number of
shares or a different class by reason of any dividend, subdivision,
reclassification, recapitalization, split, combination or exchange of shares,
then the Per Share Merger Consideration contemplated by the Merger shall be
correspondingly adjusted to reflect such dividend, subdivision,
reclassification, recapitalization, split, combination or exchange of Shares. 
As of the Effective Time, all such Shares shall no longer be outstanding and
shall automatically be canceled and retired and shall cease to exist, and each
holder of a certificate representing any such Shares shall cease to have any
rights with respect thereto, except the right to receive the Per Share Merger
Consideration upon surrender of such certificate in accordance with this Article
III, without interest.

 

10

--------------------------------------------------------------------------------


 

(b)           Cancellation of Treasury Stock and Parent-Owned Stock.  Each share
of Common Stock that is owned by the Company, Parent or Acquisition Sub shall no
longer be outstanding and shall automatically be canceled and retired and shall
cease to exist, and no cash or other consideration shall be delivered or
deliverable in exchange therefor.

(c)           Capital Stock of Acquisition Sub.  Each issued and outstanding
share of capital stock of Acquisition Sub shall be converted into and become one
fully paid and nonassessable share of common stock, par value $0.01 per share,
of the Surviving Corporation.

Section 3.2.            Stock Options.

(a)           At the Effective Time, each outstanding option to purchase Shares
(the “Company Options”), whether granted under the Company Option Plans or
otherwise, whether vested or unvested in accordance with its terms (including by
reason of the transactions contemplated by this Agreement), shall be canceled
without any action on the part of any holder of a Company Option, and each
holder of a Company Option shall be entitled to receive in exchange therefor
cash in an amount equal to the product of (i) the positive difference, if any,
between the Per Share Merger Consideration and the exercise price of such
Company Option multiplied by (ii) the number of shares of Common Stock subject
to such Company Option.  As soon as reasonable practicable following the
Effective Time, the Exchange Agent (as defined below) shall mail to each holder
of a Company Option entitled to consideration pursuant to this Section 3.2(a) a
check in the amount of such consideration.

(b)           As soon as reasonably practicable following the date of this
Agreement, the Company Board (or, if appropriate, any committee administering
the Company Option Plans) shall adopt such resolutions or take such other
actions as may be required in order that (i) each outstanding Company Option
shall automatically accelerate so that each such Company Option shall,
immediately prior to the Effective Time, become fully exercisable for all of the
shares of Common Stock at the time subject to such Company Option and may be
exercised by the holder thereof for any or all of such shares as fully-vested
shares of Common Stock and (ii) upon the Effective Time, all outstanding Company
Options, to the extent not exercised prior to the Effective Time, shall be
automatically cancelled without any action on the part of any holder of Company
Options in exchange for the consideration, if any, set forth in Section 3.2(a). 
For avoidance of doubt, prior to the Closing, the Company shall take all actions
as may be required in order that each Company Option with an exercise price
equaling or exceeding the Per Share Merger Consideration to automatically and
duly terminate as of the Effective Time, and no Per Share Merger Consideration,
other cash amount or other property or obligation shall be owed, due or payable
by the Company, the Parent or Acquisition Sub in respect of such Company Option.

Section 3.3.            Appraisal Rights.  Notwithstanding anything in this
Agreement to the contrary, if appraisal rights are available under Section 262
of the DGCL in respect of the Merger, then Shares that are issued and
outstanding immediately prior to the Effective Time and which are held by
stockholders who have demanded and perfected their demands for appraisal of such
Shares in the time and manner provided in Section 262 of the DGCL and, as of the
Effective Time, have neither effectively withdrawn nor lost their rights to such
appraisal and payment under the DGCL (the “Dissenting Shares”), shall not be
converted as described in

 

11

--------------------------------------------------------------------------------


 

Section 3.1 hereof, but shall, by virtue of the Merger, be entitled to only such
rights as are granted by Section 262 of the DGCL; provided, that if such holder
shall have failed to perfect or shall have effectively withdrawn or lost his,
her or its right to appraisal and payment under the DGCL, such holder’s Shares
shall thereupon be deemed to have been converted, at the Effective Time, as
described in Section 3.1, into the right to receive the Per Share Merger
Consideration, without any interest thereon, and without any action on the part
of the holder.  The Company shall give Parent (a) prompt notice of any written
demands for appraisal of any Shares, attempted withdrawals of such demands and
any other instruments served pursuant to the DGCL and received by the Company
relating to stockholders’ rights of appraisal and (b) the opportunity to
participate in and direct all negotiations and proceedings with respect to
demands for appraisal under the DGCL.  The Company shall not, without the prior
written consent of Parent, make any payment with respect to any demand for
payment with respect to any Dissenting Shares or settle (or offer to settle) any
such demand, or agree to do any of the foregoing.

Section 3.4.            Payment of Merger Consideration.

(a)           Exchange Agent.  Prior to the Effective Time, Parent shall select
a bank or trust company reasonably satisfactory to the Company to act as an
agent (the “Exchange Agent”), for the benefit of the holders of Shares and
Company Options, in connection with the Merger.  Immediately prior to the
Effective Time, Parent shall deposit into a fund (the “Exchange Fund”) with the
Exchange Agent an amount of cash sufficient to pay (i) the Per Share Merger
Consideration with respect to each Share and (ii) the consideration set forth in
Section 3.2 with respect to each Company Option (collectively, the “Merger
Consideration”).  Parent shall take all steps necessary to enable and cause the
Surviving Corporation to provide to the Exchange Agent on a prompt and timely
basis, as and when needed after the Effective Time, any additional cash
necessary to pay the Merger Consideration pursuant to Section 3.1.

(b)           Exchange Procedures.  As soon as reasonably practicable after the
Effective Time, the Exchange Agent shall mail to each holder of record of a
certificate or certificates (the “Certificates”) that immediately prior to the
Effective Time represented outstanding Shares, (i) a letter of transmittal
(which shall be in such form as Parent may reasonably specify) and
(ii) instructions for use in effecting the surrender of the Certificates in
exchange for the Per Share Merger Consideration.  Upon surrender of a
Certificate for cancellation to the Exchange Agent, together with such letter of
transmittal, duly executed, and such other documents as may reasonably be
required by the Exchange Agent, the holder of such Certificate shall be entitled
to receive in exchange therefor an amount in cash equal to the product of
(A) the number of Shares evidenced by such certificate and (B) the Per Share
Merger Consideration, and the Certificate so surrendered shall forthwith be
canceled.  In the event of a transfer of ownership of shares of Common Stock
that is not registered in the transfer records of the Company, payment may be
made to a person other than the person in whose name the Certificate so
surrendered is registered, if such Certificate shall be properly endorsed or
otherwise be in proper form for transfer and the person requesting such payment
shall pay any transfer or other Taxes required by reason of the payment to a
person other than the registered holder of such Certificate or establish to the
satisfaction of Parent that such Tax has been paid or is not applicable.  Until
surrendered as contemplated by this Section 3.4, each Certificate shall be
deemed at any time after the Effective Time to represent only the right to
receive upon such surrender the applicable portion of the Merger Consideration. 
No interest shall be paid or accrue

 

12

--------------------------------------------------------------------------------


 

on any cash payable upon surrender of any Certificate.  Company Options will be
treated in the manner provided in Section 3.2.

(c)           No Further Ownership Rights in Common Stock.  The Per Share Merger
Consideration paid in accordance with the terms of this Article III upon
conversion of any Shares shall be deemed to have been paid in full satisfaction
of all rights pertaining to such Shares, subject, however, to the Surviving
Corporation’s obligation to pay any dividends or make any other distributions
with a record date prior to the Effective Time that may have been declared or
made by the Company on such Shares in accordance with the terms of this
Agreement or prior to the date of this Agreement and which remain unpaid at the
Effective Time, and after the Effective Time there shall be no further
registration of transfers on the stock transfer books of the Surviving
Corporation of Shares that were outstanding immediately prior to the Effective
Time.  If, after the Effective Time, any certificates formerly representing
shares of Common Stock are presented to the Surviving Corporation or the
Exchange Agent for any reason, they shall be canceled and exchanged as provided
in this Article III.

(d)           Termination of Exchange Fund.  Any portion of the Exchange Fund
that remains undistributed to the holders of Shares or Company Options for
twelve months after the Effective Time shall be delivered to Parent, upon
demand, and any holder of Shares or Company Options who has not theretofore
complied with this Article III shall thereafter look only to Parent and the
Surviving Corporation for payment of its claim for the applicable portion of the
Merger Consideration.

(e)           No Liability.  None of Parent, Acquisition Sub, the Company or the
Exchange Agent shall be liable to any person in respect of any cash delivered to
a public official pursuant to any applicable abandoned property, escheat or
similar Law.  If any Certificate has not been surrendered prior to five years
after the Effective Time (or immediately prior to such earlier date on which
Merger Consideration in respect of such Certificate would otherwise escheat to
or become the property of any Governmental Entity), any such cash, dividends or
distributions in respect of such Certificate shall, to the extent permitted by
applicable Law, become the property of the Surviving Corporation, free and clear
of all claims or interest of any person previously entitled thereto.


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth on the disclosure schedule delivered by the Company to
Parent in connection with this Agreement (the “Company Disclosure Schedule”) or
in any Company SEC Document (as defined below) filed by the Company with the SEC
before the date of this Agreement, the Company hereby represents and warrants to
each of Parent and Acquisition Sub as follows:

Section 4.1.            Organization.  The Company is duly incorporated, validly
existing and, except as set forth on Schedule 4.1, in good standing under the
laws of the State of Delaware with full corporate power and authority to conduct
its business as it is presently being conducted

 

13

--------------------------------------------------------------------------------


 

and to own or lease, as applicable, its assets and properties.  The Company is
duly qualified to do business as a foreign entity and is in good standing in
each jurisdiction where the character of its properties owned or leased or the
nature of its activities make such qualification necessary, except where the
failure to be so qualified or in good standing would not have, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Company.  The Company has delivered to Parent true and
complete copies of the Company Certificate and the Company Bylaws.

Section 4.2.            Subsidiaries.

(a)           Schedule 4.2 is a true, complete and correct list of each Company
Subsidiary, its jurisdiction of organization or formation and its shareholders
and their percentage ownership.  All the outstanding shares of capital stock of
each Company Subsidiary have been validly issued and are fully paid and
nonassessable and are owned by the Company, by another Company Subsidiary or by
the Company and another Company Subsidiary, free and clear of all Liens.  Except
for interests in Company Subsidiaries, neither the Company nor any Company
Subsidiary owns or has agreed to acquire, directly or indirectly, any capital
stock, membership interest, partnership interest, joint venture interest or
other equity interest in any person.

(b)           Each Company Subsidiary is duly organized or formed, validly
existing and in good standing under the laws of its jurisdiction of organization
as reflected on Schedule 4.2, with full corporate, partnership or limited
liability company power and authority to conduct its business as it is presently
being conducted and to own or lease, as applicable, its assets and properties.
 Each Company Subsidiary is duly qualified to do business and is in good
standing in each jurisdiction where the character of its properties owned or
leased or the nature of its activities make such qualification necessary, except
where the failure to be so qualified or in good standing would not have, and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on the Company.

Section 4.3.            Capitalization.

(a)           The entire authorized capital stock of the Company consists of
50,000,000 shares of Common Stock and 1,000,000 shares of preferred stock, par
value $5.00 per share.  At the close of business on April 27, 2005,
(i) 27,865,264 shares of Common Stock were issued and outstanding,
(ii) 2,000,000  shares of Common Stock were held by the Company in its treasury,
(iii) 3,248,981 shares of Common Stock were subject to outstanding Company
Options, (iv) 1,592,391 additional shares of Common Stock were reserved for
issuance pursuant to the Company Option Plans and (v) no shares of preferred
stock, par value $5.00 per share, were issued and outstanding.  Except as set
forth above, at the close of business on April 27, 2005, no shares of capital
stock or other voting securities of the Company were issued, reserved for
issuance or outstanding, and, since April 27, 2005, no shares of capital stock
or other voting securities of the Company were issued by the Company, except for
shares of Common Stock issued upon the exercise of Company Options.  All
outstanding shares of Common Stock are, and all such shares that may be issued
prior to the Effective Time will be when issued, duly authorized, validly
issued, fully paid and nonassessable and not subject to or issued in violation
of any purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of the DGCL, the
Company Certificate, the Company

 

14

--------------------------------------------------------------------------------


 

Bylaws or any Material Contract (as defined below) to which the Company is a
party or otherwise bound.  There are no bonds, debentures, notes or other
indebtedness of the Company having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of Common Stock may vote (“Voting Company Debt”).  Except as set forth
above, as of the date of this Agreement, there are no options, warrants, rights,
convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Material
Contracts, arrangements or undertakings of any kind to which the Company or any
Company Subsidiary is a party or by which any of them is bound (A) obligating
the Company or any Company Subsidiary to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of capital stock or other equity
interests in, or any security convertible or exercisable for or exchangeable
into any capital stock of or other equity interest in, the Company or any
Company Subsidiary or any Voting Company Debt, (B) obligating the Company or any
Company Subsidiary to issue, grant, extend or enter into any such option,
warrant, call, right, security, commitment, Material Contract, arrangement or
undertaking or (C) that give any person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of Common Stock.  As of the date of this Agreement, there
are no outstanding contractual obligations of the Company or any Company
Subsidiary to repurchase, redeem or otherwise acquire any shares of capital
stock of the Company or any Company Subsidiary.

(b)           Schedule 4.3(b) sets forth a true, complete and correct list of
all outstanding Company Options, the number of shares of Common Stock subject to
each such Company Option, the grant date, exercise price, expiration date and
vesting schedule of each such Company Option and the names of the holders of
each Company Option.

(c)           The Company Board has, to the extent such statutes are applicable,
taken all action to render Section 203 of the DGCL inapplicable to the Merger
and the consummation of the transactions contemplated by this Agreement.  As of
the date of this Agreement, no other “business combination,” “fair price,”
“moratorium,” “control share acquisition” or other similar anti-takeover statute
or regulation under any applicable Laws is applicable to the Company or any
Company Subsidiary or any of their capital stock, the Merger or any of the other
transactions contemplated by this Agreement.  Except as set forth on Schedule
4.3(c), there are no issued and outstanding shares of Common Stock that
constitute restricted stock or that are otherwise subject to a repurchase or
redemption right in favor of the Company.  The Company has made available to
Parent a complete and correct copy of the Shareholder Rights Plan, as amended
and in effect as of the date hereof.  Other than the Shareholder Rights Plan,
the Company does not have and has not effected or voted to effect any
shareholder rights plan or agreement or so called “poison pill” that could
adversely affect on the consummation of the transactions contemplated hereby. 
The Company Board has not taken any action to render the provisions of the
Shareholder Rights Plan or Section 203 of the DGCL inapplicable to any
transaction other than the transaction contemplated by this Agreement.

Section 4.4.            Authorization.

(a)           The Company has all requisite corporate power and authority to
execute and deliver this Agreement and to consummate the Merger in accordance
with the provisions of this Agreement.  The execution and delivery of this
Agreement by the Company and the

 

15

--------------------------------------------------------------------------------


 

consummation by the Company of the Merger have been duly approved by all
necessary corporate action on the part of the Company, subject to receipt of
Company Stockholder Approval.  This Agreement has been duly executed and
delivered by the Company and, assuming the due authorization, execution and
delivery hereof by Parent and Acquisition Sub, is the valid and binding
obligation of the Company, enforceable against it in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights generally
and except insofar as the availability of equitable remedies may be limited by
applicable law.

(b)           The Company Board, and a majority of the independent members of
the Company Board, at a meeting duly called and held, duly adopted resolutions
(i) adopting this Agreement and approving the Merger, (ii) determining that the
terms of the Merger are fair to and in the best interests of the Company and its
stockholders, (iii) directing that this Agreement be submitted to a vote of the
Company’s stockholders and (iv) recommending that the Company’s stockholders
approve this Agreement.

(c)           The only vote of holders of any class or series of the capital
stock of the Company necessary to approve this Agreement and the Merger is the
Company Stockholder Approval.

Section 4.5.            No Conflict or Violation.  The execution, delivery and
performance of this Agreement by the Company do not, and the consummation of the
Merger by the Company and compliance by the Company with any of the provisions
hereof will not (a) violate or conflict with any provision of the Company
Certificate or Company Bylaws or the comparable charter or organizational
documents of any Company Subsidiary, (b) except as set forth on Schedule 4.5,
violate, conflict with, or result in or constitute a default under, or result in
the termination of, or accelerate the performance required by, or result in a
right of termination or acceleration under, any of the terms, conditions or
provisions of any Material Contract or (c) subject to the filings and other
matters referred to in Section 4.6, violate, conflict with, contravene or give
any person the right to exercise any remedy or obtain any relief under, any
Judgment or Law applicable to the Company, any Company Subsidiary or their
respective properties or assets, except in the case of each of clauses (b) and
(c) above, for such violations, defaults, terminations or accelerations that,
individually or in the aggregate, would not have, and would not reasonably be
expected to have, a Material Adverse Effect on the Company.

Section 4.6.            Consents and Approvals.  No consent, approval, license,
permit, order or authorization (“Consent”) of, or registration, declaration or
filing with, or permit from, any federal, state, local or foreign Governmental
Entity, is required to be obtained or made by the Company or any Company
Subsidiary in connection with the execution, delivery and performance of this
Agreement or the consummation of the Merger, other than (i) compliance with and
filings under the HSR Act, (ii) the filing with the SEC of (A) the Proxy
Statement (as defined below) and (B) such reports under, or other applicable
requirements of, the Exchange Act, as may be required in connection with this
Agreement and the Merger, (iii) the filing of the Certificate of Merger with the
Secretary of State of the State of Delaware and appropriate documents with the
relevant authorities of the other jurisdictions in which the Company is
qualified to do business and (iv) such other items that, individually or in the
aggregate, would not have, and would not reasonably be expected to have, a
Material Adverse Effect on the Company.

 

16

--------------------------------------------------------------------------------


 

Section 4.7.            SEC Documents; Undisclosed Liabilities.

(a)           Except as set forth on Schedule 4.7, the Company has filed all
reports, schedules, forms, statements and other documents (the “Company SEC
Documents”) required to be filed by the Company with the SEC since January 1,
2002 pursuant to Sections 13(a) and 15(d) of the Exchange Act or pursuant to the
Securities Act.

(b)           As of its respective date, each Company SEC Document complied in
all material respects with the requirements of the Exchange Act or the
Securities Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder applicable to such Company SEC Document, and did not, as
of its filing date, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  Except to the extent that information contained in any
Company SEC Document has been revised or superseded by a later filed Company SEC
Document, none of the Company SEC Documents contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The consolidated
financial statements of the Company included in the Company SEC Documents comply
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with GAAP (except, in the case of unaudited statements,
as permitted by Form 10-Q of the SEC) applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and fairly
present the consolidated financial position of the Company and its consolidated
Subsidiaries as of the dates thereof and the consolidated results of their
operations and cash flows for the periods shown (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

(c)           Neither the Company nor any Company Subsidiary has any liabilities
or obligations of any nature (whether accrued, absolute, contingent or
otherwise) required by GAAP to be set forth on a consolidated balance sheet of
the Company and its consolidated Subsidiaries or in the notes thereto, and that,
individually or in the aggregate, would have, or would reasonably be expected to
have, a Material Adverse Effect on the Company, except those reflected in the
financial statements included in the Company SEC Documents.

Section 4.8             Information Supplied.  None of the information relating
to the Company supplied or to be supplied by the Company in writing for
inclusion or incorporation by reference in the Proxy Statement will, at the date
it is first mailed to the Company’s stockholders or at the time of the Company
Stockholders Meeting (as defined below), contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading.  No representation,
warranty or covenant is made by the Company with respect to statements made or
incorporated by reference in the Proxy Statement based on information supplied
by Parent or Acquisition Sub in writing for inclusion or incorporation by
reference in the Proxy Statement.

 

17

--------------------------------------------------------------------------------


 

Section 4.9.            Absence of Changes.  From the date of the most recent
audited financial statements included in the Company SEC Documents to the date
of this Agreement, the Company and each Company Subsidiary has conducted its
respective business only in the ordinary course, and, except as set forth on
Schedule 4.9, during such period:

(a)           there has been no state of facts, event, change, effect,
development, transaction, condition or occurrence that, individually or in the
aggregate, has had, or would reasonably be expected to have, a Material Adverse
Effect on the Company;

(b)           (i) the Company Certificate, the Company Bylaws and the charter
and by-laws of each Company Subsidiary have not been amended and (ii) neither
the Company nor the Company Subsidiaries have amended any term of their
outstanding equity securities nor issued, sold, granted or otherwise disposed
of, their equity securities;

(c)           neither the Company nor any of its Subsidiaries has (i) made any
declaration, setting aside or payment of any dividend or other distribution
(whether in cash, stock or property) with respect to, or any repurchase,
redemption or other acquisition of, any of their capital stock or other equity
securities or (ii) entered into, or performed, any transaction with, or for the
benefit of, any officer, director, employee or Affiliate (other than payments
made to officers, directors and employees in the ordinary course of business);

(d)           there has been no split, combination or reclassification of the
capital stock or other equity securities or any issuance or the authorization of
any issuance of any other securities in respect of, in lieu of or in
substitution for shares of capital stock or other equity securities, of the
Company or any Company Subsidiary;

(e)           neither the Company nor any Company Subsidiary has made any loan
or increased any compensation, benefits, perquisites or any bonus or award paid
or payable, whether conditionally or otherwise, to (i) any employee, consultant
or agent, except in the ordinary course of business consistent with past
practice, or (ii) any executive officer or director;

(f)            neither the Company nor any Company Subsidiary has made any
material change in its accounting methods (including with respect to reserves),
principles or practices, except insofar as may have been required by a change in
GAAP;

(g)           neither the Company nor any Company Subsidiary has revalued any of
its material assets;

(h)           neither the Company nor any Company Subsidiary has become liable
in respect of any guarantee of, or has incurred, assumed or otherwise become
liable in respect of, any indebtedness, except for borrowings in the ordinary
course of business under credit facilities in existence on the date of the most
recent audited financial statements included in the Company SEC Documents filed
up to the date of this Agreement;

(i)            there has been no material loss, destruction, damage or eminent
domain taking (in each case, whether or not insured) affecting the operations of
the Company or any Company Subsidiary or any of their respective material
assets;

 

18

--------------------------------------------------------------------------------


 

(j)            neither the Company nor any Company Subsidiary has entered into
any agreement that is, will be or would be (assuming the Company continued to be
subject to SEC rules and regulations requiring filing of current and periodic
reports under the Exchange Act) required to be filed as an exhibit to filings
made or to be made by the Company with the SEC;

(k)           neither the Company nor any Company Subsidiary has made, changed
or revoked any material Tax election, elected or changed any method of
accounting for Tax purposes, settled any material claim, action, cause of
action, suit or other proceeding in respect of Taxes or entered into any
contractual obligation in respect of any Taxes in an amount greater than $25,000
with any Governmental Entity;

(l)            neither the Company nor any Company Subsidiary has terminated or
closed any material facility, business or restaurant location;

(m)          neither the Company nor any Company Subsidiary has adopted any
Employee Plan or, except in accordance with terms thereof as in effect on the on
the date of the most recent audited financial statements included in the Company
SEC Documents to the date of this Agreement, materially increased any benefits
under any Employee Plan; and

(n)           neither the Company nor any Company Subsidiary has entered into
any agreement to do any of the things referred to elsewhere in this Section 4.9.

Section 4.10.          Material Contracts.

(a)           Schedule 4.10 discloses all contracts, whether written or oral,
described in clauses (i) through (xviii) below to which the Company or a Company
Subsidiary is a party or bound (“Material Contracts”):

(i)            each employment agreement that has an aggregate future liability
in excess of $100,000 and is not terminable by the Company or a Company
Subsidiary by notice of not more than 60 days for a cost of less than $100,000;

(ii)           each covenant not to compete or other contract or agreement
restricting the business or operations of the Company or any Company Subsidiary
or, to the knowledge of the Company, restricting any of their respective
executive officers or directors;

(iii)          each contract or agreement with any officer in which the amount
involved exceeds $60,000 (other than employment agreements covered by clause (i)
above);

(iv)          each contract or agreement under which the Company or a Company
Subsidiary has borrowed or agreed to borrow any money from, or issued any note,
bond, debenture or other evidence of indebtedness to, any person or any other
note, bond, debenture or other evidence of indebtedness of the Company or a
Company Subsidiary in any such case which, individually, is in excess of
$100,000;

 

19

--------------------------------------------------------------------------------


 

(v)           each contract or agreement under which (A) any person has directly
or indirectly guaranteed indebtedness, liabilities or obligations of the Company
or a Company Subsidiary in excess of $100,000 or (B) the Company or a Company
Subsidiary has directly or indirectly guaranteed indebtedness, liabilities or
obligations of any other person (in each case other than endorsements for the
purpose of collection in the ordinary course of business);

(vi)          each contract or agreement under which the Company or a Company
Subsidiary has, directly or indirectly, made any advance, loan, extension of
credit or capital contribution to any person in excess of $100,000 (other than
the Company or a Company Subsidiary and other than extensions of trade credit in
the ordinary course of business);

(vii)         each contract or agreement granting a Lien securing indebtedness
in excess of $100,000 upon any Company Property or any other asset of the
Company or any Company Subsidiary;

(viii)        each contract or agreement providing for indemnification of any
Person with respect to liabilities relating to any current or former business of
the Company, a Company Subsidiary or any predecessor person, other than ordinary
course indemnification provisions in contracts not specifically entered into for
the purpose of providing indemnification;

(ix)           each contract or agreement with any Governmental Entity in which
the amount involved exceeds $100,000;

(x)            each franchise agreement;

(xi)           each supplier agreement requiring payments in excess of $250,000
per year;

(xii)          each contract or agreement for any joint venture, partnership or
similar arrangement;

(xiii)         each power of attorney granted in favor of any Person;

(xiv)        each contract, agreement or commitment involving capital
expenditure of more than $250,000, other than replacements and normal purchases
of machinery in the ordinary course of business;

(xv)         each foreign exchange contract;

(xvi)        each contract or agreement requiring any payment upon a change of
control of the Company or any Company Subsidiary;

(xvii)       each contract or agreement the terms of which the Company or any
Company Subsidiary is or will be bound to share its profits or pay any
royalties;

 

20

--------------------------------------------------------------------------------


 

(xviii)      each contract or agreement under which the Company or a Company
Subsidiary has agreed to purchase or lease any real property or any interest in
real property for a purchase price in excess of $500,000 or an annual base
rental in excess of $100,000 or to construct any improvements on real property
or a leasehold interest in real property for a contract sum in excess of
$500,000; or

(xix)         any derivative contract (including swaps, options and forwards)
under which the Company or any Company Subsidiary has an exposure of more than
$25,000.

(b)           All Material Contracts are valid, binding and enforceable by or
against the Company or the applicable Company Subsidiary in accordance with
their respective terms, and, to the knowledge of the Company, are in full force
and effect in all material respects.  The Company or the applicable Company
Subsidiary has performed all material obligations required to be performed by it
to date under the Material Contracts, and, except as set forth on Schedule 4.10,
it is not (with or without the lapse of time or the giving of notice, or both)
in breach or default in any material respect thereunder and, to the knowledge of
the Company, no other party to any Material Contract is (with or without the
lapse of time or the giving of notice, or both) in breach or default in any
material respect thereunder.  Except as set forth on Schedule 4.10, none of the
Company and the Company Subsidiaries has received any written notice of the
intention of any party to terminate any Material Contract.  Complete and correct
copies of all Material Contracts, together with all modifications and amendments
thereto, have been made available to Parent.

(c)           Schedule 4.10(c) lists all sub-franchise agreements that any
franchisee of the Company or any Company Subsidiary (other than any franchisee
that is a Company Subsidiary) has entered into of which the Company or any
Company Subsidiary is aware.

Section 4.11.          Assets; Personal Property.  The Company and the Company
Subsidiaries have good and marketable title to, or in the case of leased or
subleased assets, valid and subsisting leasehold interests in all of their
respective assets and properties, in each case free and clear of all Liens,
except for Permitted Liens.  This Section 4.11 does not relate to real property
or interests in real property, such items being the subject of Section 4.12, or
to Intellectual Property, such items being the subject of Section 4.13.

Section 4.12.          Real Property.  Schedule 4.12 sets forth a complete and
accurate list of (a) all Owned Property and (b) all Leased Property and any
other premises occupied by the Company or any Company Subsidiary and any prime
or underlying leases relating thereto.  The Company or a Company Subsidiary has
good and marketable fee title to all Owned Property and a valid leasehold
interest in all Leased Property, in each case subject only to (i) Permitted
Liens or (ii) leases, subleases and similar agreements set forth in Schedule
4.12.  Except as set forth in Schedule 4.12, no amount payable under any such
lease, sublease or similar agreement is past due.  Except as set forth in
Schedule 4.12, neither the Company nor any Company Subsidiary has leased,
subleased, licensed or otherwise granted to any person the right to use or
occupy any Company Property or any portion thereof.  To the knowledge of the
Company, there is no condemnation, expiration or other proceeding in eminent
domain pending or threatened, affecting any Company Property or any portion
thereof or interest therein.

 

21

--------------------------------------------------------------------------------


 

Section 4.13.          Intellectual Property.

(a)           All Intellectual Property that the Company or any Company
Subsidiary is using in the conduct of its respective business as currently
conducted (the“Company Intellectual Property”) is owned by, or validly licensed
to the Company or such Company Subsidiary, free and clear of all Liens, except
for Permitted Liens; provided that the Company makes no representation and
warranty with respect to non-infringement except as expressly provided in
Section 4.13(b) hereof.

(b)           Except as set forth on Schedule 4.13(b), to the knowledge of the
Company, none of the Company or the Company Subsidiaries (i) has, in any
material respect, infringed upon, misappropriated or violated any Intellectual
Property rights of third parties or (ii) has received during the past
twenty-four months any written charge, complaint, claim, demand or notice
alleging any such infringement, misappropriation or violation (including any
claim that a person must license or refrain from using any Intellectual Property
rights of any third party in connection with the conduct of the business of the
Company or any Company Subsidiary or the use of the Company Intellectual
Property) and (iii) no third party has, in any material respect, infringed upon,
misappropriated or violated any Company Intellectual Property.

(c)           Schedule 4.13 identifies (i) all registered Intellectual Property
that has been issued to the Company or any Company Subsidiary, (ii) each pending
application for registration that the Company or a Company Subsidiary has made
with respect to any Company Intellectual Property, (iii) each contract or
agreement that the Company or a Company Subsidiary has granted to any third
party with respect to any of (i) or (ii) above and that authorizes such third
party to use (A) any recipes and related know-how that constitutes a trade
secret of the Company or any Company Subsidiary or (B) any trademarks of the
Company or any Company Subsidiary other than agreements entered into in the
ordinary course of business relating to advertising and promotional activities
of the Company or any Company Subsidiary and any franchise agreements listed in
Schedule 4.10 and (iv) each contract or agreement that the Company or a Company
Subsidiary has granted to any third party with respect to Company Intellectual
Property that is not included in (i) or (ii) above and that authorizes such
third party to use (A) any recipes and related know-how that constitutes a trade
secret of the Company or any Company Subsidiary or (B) any trademarks of the
Company or any Company Subsidiary other than agreements entered into in the
ordinary course of business relating to advertising and promotional activities
of the Company or any Company Subsidiary and any franchise agreements listed in
Schedule 4.10.  True, accurate and complete copies of all such registrations,
applications and contracts or agreements, in each case, as amended, or otherwise
modified and in effect, have been made available to Parent, as well as true,
accurate and complete copies of all other written documentation evidencing
ownership and prosecution (if applicable) of each such item.  To the knowledge
of the Company, each such registration is valid and subsisting.  Schedule
4.13(c)(v) also identifies each material trade name, trade dress and
unregistered trademark or service mark used by the Company or a Company
Subsidiary or in connection with the business thereof or with the Company
Intellectual Property.

(d)           With respect to each item of Company Intellectual Property owned
or purported to be owned by the Company or a Company Subsidiary, including, but
not limited to, the Intellectual Property identified on Schedule 4.13:

 

22

--------------------------------------------------------------------------------


 

(i)            the Company or a Company Subsidiary possesses all right, title,
and interest in and to such item, free and clear of any Lien other than a
Permitted Lien;

(ii)           such item is not subject to any outstanding Judgment, and no
suit, claim, action or proceeding is pending or, to the knowledge of the
Company, threatened, that challenges the legality, validity, enforceability, use
or ownership of such item, except as disclosed on Schedule 4.13(d)(ii); and

(iii)          except as disclosed on Schedule 4.13, neither the Company nor any
Company Subsidiary has agreed nor is obligated to indemnify any person for or
against any interference, infringement, misappropriation or other conflict with
respect to such item except for such matters that, individually or in the
aggregate, do not have, and would not reasonably be expected to have, a Material
Adverse Effect on the Company.

(e)           Schedule 4.13 identifies each material item of Company
Intellectual Property that any person besides the Company or a Company
Subsidiary owns and that is used by the Company or a Company Subsidiary in
connection with the business thereof pursuant to any license, sublicense or
other contract or agreement, other than any non-exclusive end user license of
commercially available desktop application software used generally in support
the Company’s operations (the “Licenses”).  Except as disclosed on Schedule
4.13, there are no royalties for the use of any such Company Intellectual
Property.  The Company has made available to Parent true, accurate and complete
copies of all of the Licenses, in each case, as amended or otherwise modified
and in effect.  With respect to each such item identified on Schedule 4.13:  (i)
to the knowledge of the Company, such item is not subject to any outstanding
Judgment, and no suit, claim, action or proceeding is pending or threatened that
challenges the legality, validity or enforceability of such item and (ii)
neither the Company nor any Company Subsidiary has granted any material
sublicense or similar right with respect to any License covering such item.

(f)            All current and former employees and contractors of the Company
or a Company Subsidiary who contributed to the Intellectual Property owned or
purported to be owned by the Company or any Company Subsidiary in any material
respect have executed enforceable contracts that assign to the Company or a
Company Subsidiary all the respective rights, including Intellectual Property,
to any inventions, improvements, discoveries or information relating to the
business of the Company or such Company Subsidiary made by such employees or
contractors in the course of their employment by the Company or such Company
Subsidiary.

(g)           The Company and each Company Subsidiary has used commercially
reasonable efforts to prevent unauthorized access to personal and individual
data used in its respective business and, to the knowledge of the Company, no
such unauthorized access has occurred.  To the knowledge of the Company, the
Company and each Company Subsidiary is in material compliance with all
applicable Laws regarding the reception, use, importation or exportation of
personal data and the Company has not failed to comply with any such Laws in any
respect that would obligate the Company to notify any Governmental Entity or any
other person.  To the knowledge of the Company, the transactions contemplated to
be consummated hereunder as of the Closing will not violate in any material
respect any privacy policy, terms of

 

23

--------------------------------------------------------------------------------


 

use, or Laws relating to the use, dissemination, or transfer of such data or
information and will not result in any violation of any such privacy policy,
terms of use, or Laws in any respect that would obligate the Company to notify
any Governmental Entity or any other person.

Section 4.14.          Taxes.  Each of the Company and the Company Subsidiaries
has filed all material Tax Returns that it was required to file on or prior to
the date hereof.  All such Tax Returns were correct and complete in all material
respects.  All Taxes of the Company and its Subsidiaries that have become due
and payable have been paid or have been adequately reflected in the most recent
audited financial statements included in the Company SEC Documents.  There are
no Liens on any of the assets of the Company or any of Company Subsidiaries that
arose in connection with any failure (or alleged failure) to pay any Tax when
due, other than Permitted Liens.  No claim for assessment or collection of Taxes
is currently being asserted against the Company or any of the Company
Subsidiaries, and none of the Company or any of the Company Subsidiaries is a
party to any pending action, proceeding or investigation by any governmental
taxing authority and no requests for waivers of the time to assess any Taxes are
pending).  Neither the Company nor any Company Subsidiary has been a party to
any distribution in which the parties to such distribution treated the
distribution as one to which Section 355 of the Code applied.

Section 4.15.          Compliance With Environmental Laws.  To the knowledge of
the Company and except for such matters that, individually or in the aggregate,
do not have, and would not reasonably be expected to have, a Material Adverse
Effect on the Company:

(a)           the Company and each of the Company Subsidiaries are in compliance
with all Environmental Laws, and neither the Company nor any of the Company
Subsidiaries has received any (i) written communication that alleges that the
Company or any of the Company Subsidiaries is in violation of, or has liability
under, any Environmental Law or (ii) written request for information pursuant to
any Environmental Law;

(b)           (i) the Company and each of the Company Subsidiaries have obtained
and are in compliance with all Environmental Permits necessary for their
operations as currently conducted and (ii) neither the Company nor any of the
Company Subsidiaries has been advised in writing by any Governmental Entity of
any actual or potential change in the status or terms and conditions of any
Environmental Permit;

(c)           there are no Environmental Claims pending or, to the knowledge of
the Company, threatened, against the Company or any of the Company Subsidiaries;

(d)           there have been no Releases of any Hazardous Material that could
reasonably be expected to form the basis of any Environmental Claim against the
Company or any of the Company Subsidiaries or against any person whose
liabilities for such Environmental Claims the Company or any of the Company
Subsidiaries has, or may have, retained or assumed, either contractually or by
operation of law;

(e)           there are no above-ground or underground storage tanks or known or
suspected asbestos-containing materials on, under or about property owned,
operated or leased by the Company or any Company Subsidiary; and

 

24

--------------------------------------------------------------------------------


 

(f)            (i) neither the Company nor any of the Company Subsidiaries has
retained or assumed, either contractually or by operation of law, any
liabilities or obligations that could reasonably be expected to form the basis
of any Environmental Claim against the Company or any of the Company
Subsidiaries, and (ii) to the knowledge of the Company, no Environmental Claims
are pending against any person whose liabilities for such Environmental Claims
the Company or any of the Company Subsidiaries has, or may have, retained or
assumed, either contractually or by operation of law.

Section 4.16           Employee Benefit Plans.

(a)           Schedule 4.16(a) contains a true and complete list of all
“employee benefit plans” (as defined in Section 3(3) of ERISA) and all other
material bonus, stock option, stock purchase, incentive, deferred compensation,
supplemental retirement, severance, vacation, sick pay and paid -time-off and
other similar fringe or employee benefit plans, programs or arrangements
(written or oral) maintained or contributed to for the benefit of, or relating
to, any employee of the Company or any Company Subsidiary, any trade or business
(whether or not incorporated) (an “ERISA Affiliate”) which is a member of a
controlled group including the Company or any Company Subsidiary or which is
under common control with the Company within the meaning of Section 414 of the
Code or with respect to which the Company or any Company Subsidiary has or is
reasonably expected to have any liability (contingent or otherwise)
(collectively, the “Employee Plans”), excluding any of the foregoing that are
required to be maintained by the Company or any Company Subsidiary under the
Laws of any foreign jurisdiction.  Each Employee Plan has been administered in
material compliance with its terms, applicable Law and the terms of any
applicable collective bargaining agreements.

(b)           The Company has made available to Parent a copy of (i) the most
recent two years’ annual reports on Form 5500 filed with the Internal Revenue
Service for each disclosed Employee Plan pursuant to which such report is
required (including all schedules and the accountant’s report and opinion) and
(ii) the plan documents (and, with respect to unwritten plans, a written
description thereof), trust agreements and summary plan descriptions, if any,
and (iii) funding arrangements, insurance or annuity contracts or policies, stop
loss insurance policies, non-discrimination tests for the preceding two years
and employee handbooks and (iv) actuarial valuations with respect to any defined
benefit plan (whether or not funded), in each case relating to each such
Employee Plan (other than those referred to in Section 4(b)(4) of ERISA).  To
the knowledge of the Company, no event has occurred and there currently exists
no condition or set of circumstances in connection with which the Company or any
Company Subsidiary could reasonably be expected to be subject to any material
liability under the terms of any Employee Plan, ERISA, the Code or any other
applicable Law, including, without limitation, any liability under Title IV of
ERISA.  In particular, but not in limitation of the foregoing, the Company and
any Company Subsidiary has complied in all material respects with all reporting
and disclosure obligations under Title I of ERISA, including without limitation,
the filing of complete information returns on a timely basis, the requirement of
financial audits for funded plans and the timely distribution of summary plan
descriptions and summary of material modifications.

(c)           Each Employee Plan has been maintained, operated and administered
in compliance in all material respects with its terms and with the applicable
provisions of Law,

 

25

--------------------------------------------------------------------------------


 

including ERISA and the Code.  Neither the Company nor any Company Subsidiary
has any material liability, directly or indirectly, for (i) excise taxes
(including interest and penalties) on account of any non-exempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA), or (ii) any breach of fiduciary duty under ERISA.

(d)           No Employee Plan that is a welfare benefit plan within the meaning
of Section 3(1) of ERISA (a “Welfare Plan”) provides benefits to former
employees of the Company or its ERISA Affiliates, other than pursuant to Section
4980B of the Code.  All contributions and premium payments with respect to any
Welfare Plan have been made on a timely basis.

(e)           Each Employee Plan that is a “pension benefit plan” within the
meaning of Section 3(2) of ERISA and that is intended to meet the qualification
requirements of Section 401(a) of the Code (a “Pension Plan”) has received a
favorable determination or opinion letter from the United States Internal
Revenue Service as to its qualified status or the qualified status of the
standardized prototype plan on which such Pension Plan is based, and there is no
fact or circumstance that could reasonably be expected to result in the
revocation of such letter or could reasonably be expected to result in material
liability the Company.  Each Pension Plan has adopted all amendments necessary
to comply with the Code on or before the remedial amendment period deadline
specified for each such amendment pursuant to Section 401(b) of the Code or IRS
promulgations.  No Employee Plan that is a “pension benefit plan” is subject to
Title IV of ERISA, whether respect to a single employer plan (within the meaning
of Section 4001(b)(15) of ERISA) or a multi-employer plan (within the meaning of
Section 4001(b)(3) of ERISA).  All contributions (employer and employee) have
been made on a timely basis, within the time periods required under ERISA and
the Code.  The Company and any Company Subsidiary have complied in all material
respects with all nondiscrimination requirements under Code §410(b), §401(a)(4)
and §401(k)(3).

(f)            Since January 1, 2004, and through the date of this Agreement,
neither the Company nor any Company Subsidiary has received written notice of,
and, to the knowledge of the Company, there are no (i) pending termination
proceedings or other suits, claims (except claims for benefits payable in the
normal operation of the Employee Plans), actions or proceedings against or
involving or asserting any rights or claims to benefits under any Employee Plan,
or (ii) pending investigations (other than routine inquiries) by any
Governmental Entity with respect to any Employee Plan, in either case, that
individually or in the aggregate, would result, or would reasonably be expected
to result, in material liability to the Company.  All contributions, premiums
and benefit payments under or in connection with the Employee Plan that are
required to have been made by the Company or any Company Subsidiary have been
timely made, accrued or reserved for in all material respects.

(g)           The Company maintains stop loss insurance with respect to its
self-funded health insurance plan that provides for aggregate and specific
limits on the Company’s liability with respect to health benefits provided to
employees and their dependents.  Sufficient reserves relating to incurred but
not reported claims have been accrued on the Company’s financial statements.

 

26

--------------------------------------------------------------------------------


 

(h)           Any Employee Plan that is a plan or arrangement to provide
unfunded nonqualified deferred compensation plan (a “Non-qualified Employee
Plan”) is specifically identified on Schedule 4.16(h).  The actuarial valuation
with respect to such Employee Plan, as of May 1, 2004, has been provided to
Parent and the Plan has not been amended to change the provisions on which the
valuation is based and, except as disclosed on Schedule 4.16(h), the census of
employees, former employees and retirees on which the valuation is based has not
changed.  No Non-qualified Employee Plan subject to Section 409A of the Code
(“Section 409A”) has been materially modified (as defined under Section 409A)
since October 3, 2004 and all such non-qualified deferred compensation plans
have been operated and administered in good faith compliance with Section 409A
from the period beginning January 1, 2005 through the date hereof.

(i)            Except as set forth on Schedule 4.16(i) (i) no payment made or
contemplated under any Employee Plan constitutes a “parachute payment” within
the meaning of Section 280G of the Code, and (ii) each Company Benefit Plan
covering employees of the Company or any Company Subsidiary organized in the
United States may be terminated by the Parent with no more than 60 day’s notice
without material liability to the Company.

(j)            Other than as listed in Schedule 4.16(j), neither Collins nor any
Subsidiary of Collins has entered into any retirement benefit scheme, pension
schemes, superannuation plan, other pension arrangements or other benefit
payable on retirement, death or disability or on the attainment of a specified
or agreed number of years’ service, nor have they undertaken to make any ex
gratia payment of any such nature whether legally enforceable or not, relating
to the employees of Collins or any Subsidiary of Collins.

(k)           Collins and each Subsidiary of Collins have complied with any
legal liability (whether arising under industrial agreement, award or otherwise)
or voluntary commitment to make contributions to any superannuation fund,
pension scheme or other arrangement which may provide directors or employees of
Collins or any Subsidiary of Collins or their respective dependents with
pensions, annuities, lump sums or other payments upon retirement or earlier
death or otherwise.

(l)            Neither Collins nor any Subsidiary of Collins operates or is
trustee for any form of superannuation fund.

(m)          Collins and each Subsidiary of Collins have duly made all necessary
payments on behalf of employees and other persons in order to avoid incurring
any liability to pay the superannuation guarantee charge under the
Superannuation Guarantee Charge Act 1992 (Australia).

(n)           Schedule 4.16(n) contains a true and complete list of all share
options which have been issued under the Collins’ Employee Plans, which have
either (a) been exercised in accordance with the Collins Shareholder Agreement
or (b) or which have not been exercised and are not capable (in accordance with
their terms) of being exercised by the relevant employees.

 

27

--------------------------------------------------------------------------------


 

(o)           Other than the Collins’ Employee Plans or the other Employee Plans
disclosed in Schedule 4.16(a), no other employment agreements and bonus, share,
option, stock purchase, incentive, deferred compensation, supplemental
retirement, severance, vacation, sick pay and paid time-off and similar fringe
or employee benefit plans, programs or arrangements (written or oral) are
maintained or contributed to by Subsidiary of Collins incorporated in any
foreign jurisdiction.

(p)           Other than the Collins’ Employee Plans, the other Employee Plans
disclosed in Schedule 4.16(a) or the Collins Shareholder Agreement, no
Subsidiary of Collins is under any obligation to allot any shares to any person
or persons, or to otherwise alter the structure of their respective unissued
share capital, and no option exists (nor is any Subsidiary of Collins under any
obligation to give an option) over any part of their respective unissued share
capital, nor has any Subsidiary of Collins offered to do any of the foregoing. 
Other than the Collins’ Employee Plans, the other Employee Plans disclosed in
Schedule 4.16(a) or the Collins Shareholder Agreement, no person other than
another Subsidiary of Collins has any interest in the issued or unissued share
capital of any Subsidiary of Collins.

(q)           The Collins’ Employee Plans have been administered in material
compliance with their respective terms, applicable Law and the terms of any
applicable collective bargaining agreements.

Section 4.17.          Labor Matters.

(a)           Except as set forth on Schedule 4.17(a), none of the employees of
the Company or any Company Subsidiary is represented by any labor union with
respect to such employee’s employment by the Company or any Company Subsidiary. 
Since January 1, 2002, neither the Company nor any Company Subsidiary has
experienced any material labor strikes, union organization attempts, requests
for representation, material work slowdowns or stoppages or disputes due to
labor disagreements and, to the knowledge of the Company, there is currently no
such action threatened against or affecting the Company or any Company
Subsidiary, nor, to the knowledge of the Company, any facts, matters or
circumstances which may, with the passage of time, give rise to such an action. 
Each of the Company and the Company Subsidiaries is and since January 1, 2002
has been in compliance in all material respects with all applicable Laws and
employment agreements with respect to labor relations, employment and employment
practices, occupational safety and health standards, terms and conditions of
employment and wages and hours, human rights, pay equity and workers
compensation, and is not and has not been engaged in any unfair labor practice,
other than any violation that, individually or in the aggregate, does not have,
and would not reasonably be expected to have, a Material Adverse Effect on the
Company.  There is and since January 1, 2002 has been no unfair labor practice
charge or complaint against the Company or any Company Subsidiary pending or, to
the knowledge of the Company, threatened before the National Labor Relations
Board or any comparable federal, state, provincial or foreign agency or
authority that, individually or in the aggregate, would have, or would
reasonably be expected to have, a Material Adverse Effect on the Company.  No
grievance or arbitration proceeding arising out of a collective bargaining
agreement has been filed or instituted since January 1, 2002 or is now pending
or, to the knowledge of the Company, threatened against the Company or any
Company Subsidiary.

 

28

--------------------------------------------------------------------------------


 

(b)           Schedule 4.17(b) sets forth a true, correct and complete
description of (i) the extent, timing and nature of reductions in force
completed since July 1, 2004, (ii) any departure of an employee of the Company
or any Company Subsidiary (other than Collins or any of its Subsidiaries) since
July 1, 2004, (iii) any departure of an employee of Collins or any of its
Subsidiaries with an annual base salary in excess of $AUD50,000 since July 1,
2004 and (iv) reductions in force currently planned by the Company or any
Company Subsidiary as of the date of this Agreement to be effected on and after
the date hereof, and of the types, timing and costs of associated severance and
other obligations resulting or to result therefrom.  Except as specifically
identified in Schedule 4.17(b), since May 1, 2004 no officer of the Company or
any Company Subsidiary, for any reason, (A) has been terminated or has resigned,
retired or otherwise terminated his or her employment with the Company or such
Company Subsidiary or (B) has notified the Company or such Company Subsidiary in
writing, or to the knowledge of the Company otherwise notified the Company or
such Company Subsidiary or threatened of his or her intention, to resign, retire
or terminate his or her employment with the Company or such Company Subsidiary.

(c)           Since January 1, 1998, neither the Company nor any Company
Subsidiary has effected a “plant closing” or “mass layoff” as those terms are
defined in the Worker Adjustment and Retaining Notification Act of 1988, as
amended.

Section 4.18.          Litigation; Investigations.  Except as set forth on
Schedule 4.18, there is no suit, claim, action, inquiry, subpoena, investigation
or proceeding pending or, to the knowledge of the Company, threatened against
the Company or any Company Subsidiary or any of their respective properties or
assets that (a) is material or (b) seeks to restrain or prohibit or otherwise
challenge the consummation, legality or validity of the transactions
contemplated hereby; nor is there any material Judgment outstanding against the
Company or any Company Subsidiary; nor since January 1, 2002 has any such
Judgment been settled or compromised by the Company or any Company Subsidiary
for in excess of $500,000.  Since January 1, 2002 there has not been, nor is
there now, any internal investigations or inquiries being conducted by the
Company, the Company Board (or any committee thereof) or any third party at the
request of any of the foregoing concerning any material financial, accounting,
tax, conflict of interest, self-dealing, fraudulent or deceptive conduct or
other misfeasance or malfeasance issues.

Section 4.19.          Compliance with Law.  The Company, the Company
Subsidiaries and the conduct of their respective businesses are in compliance
with all Laws relating to the businesses or operations of the Company and the
Company Subsidiaries, except where such violation or noncompliance, individually
or in the aggregate, would not have, and would not reasonably be expected to
have, a Material Adverse Effect on the Company.  Neither the Company nor any
Company Subsidiary has received any written notice from a Governmental Entity
during the last six years to the effect that it is not in compliance in any
material respect with any such Laws.  In the conduct of their business, neither
Company nor any of the Company Subsidiaries nor, to the knowledge of the
Company, any of their respective directors, officers, employees or agents, has
(a) directly or indirectly, given, or agreed to give, any illegal gift,
contribution, payment or similar benefit to any supplier, customer, governmental
official or employee or other person who was, is or may be in a position to help
or hinder the Company or any of the Company Subsidiaries (or assist in
connection with any actual or proposed transaction) or made, or agreed to make,
any illegal contribution, or reimbursed any illegal political gift or
contribution made by

 

29

--------------------------------------------------------------------------------


 

any other person, to any candidate for federal, state, local or foreign public
office or (b) established or maintained any unrecorded fund or asset or made any
false entries on any books or records for any purpose.  No representation or
warranty is made in this Section 4.19 with respect to (i) applicable Laws with
respect to Taxes, which are covered in Section 4.14, (ii) Environmental Laws,
which are covered in Section 4.15, or (iii) ERISA matters, which are covered in
Section 4.16.

Section 4.20.          Permits.  The Company and the Company Subsidiaries have
in effect all Permits necessary for them to own, lease or operate their
properties and assets and to carry on their businesses as now conducted, except
for such Permits, the lack of which, individually or in the aggregate, do not
have, and would not reasonably be expected to have, a Material Adverse Effect on
the Company.  There has occurred no violation of, default (with or without
notice or lapse of time or both) under, or event giving to others any right of
termination, amendment or cancellation of, with or without notice or lapse of
time or both, any such Permit, except for any termination, amendment or
cancellation of any Permit that, individually or in the aggregate, does not
have, and would not reasonably be expected to have, a Material Adverse Effect on
the Company.  Except as set forth on Schedule 4.20, to the knowledge of the
Company, there is no fact, matter or circumstance that would affect the
continuance or renewals of any material Permits either before or after the
consummation of the transactions contemplated by this Agreement.

Section 4.21.          No Brokers.  No broker, investment banker, financial
advisor or other person, other than Houlihan Lokey Howard & Zukin Capital
(“HLHZ”), the fees and expenses of which shall be paid by the Company, is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the Merger based upon arrangements made by or on
behalf of the Company.

Section 4.22.          Liquidation.  Except as set forth on Schedule 4.22, since
January 1, 1998, neither the Company nor any Company Subsidiary has gone into
liquidation or passed any resolution for winding up, no petition for winding up
has been presented against the Company or any Company Subsidiary and no
receiver, receiver and manager or other controller or external administrator of
the business or assets of the Company or any Company Subsidiary has been
appointed or is threatened or expected to be appointed, nor are there any
unsatisfied judgments or arbitral awards outstanding against the Company or any
Company Subsidiary.

Section 4.23.          Books and Records.  All accounts, books, ledgers,
financial and other records of the Company and the Company Subsidiaries are in
the possession or control of the Company, a Company Subsidiary or a registered
agent thereof.

Section 4.24.          Insurance.

(a)           Schedule 4.24(a) accurately describes all contracts of insurance
and indemnity in force in respect of the business, property and assets of the
Company and each Company Subsidiary.  Each such contract is in force and, to the
knowledge of the Company, there is no fact or circumstance which would lead to
the termination or non-renewal of any such contract.  None of the contracts of
insurance and indemnity will be terminated or cease to have effect as a result
of the Merger.

 

30

--------------------------------------------------------------------------------


 

(b)           The Company and each Company Subsidiary is adequately insured in
respect of the risks to which they are subject (including loss or damage by
fire, theft, storm and tempest) in such amounts as accord with sound business
principles and, except as set forth on Schedule 4.24(b), such insurances do not
have an expiration date prior to the Outside Date.

(c)           The Company and each Company Subsidiary is insured against public
liability, workers’ compensation liability and loss of profits in such amounts
as accord with sound business principles and, except as set forth on Schedule
4.24(b), such insurances do not have an expiration date prior to the Outside
Date.

(d)           All premiums in respect of the insurances referred to on Schedule
4.24(a), other than financed premiums, will have been paid in full prior to the
Effective Time.

(e)           There are no material claims made but unpaid under the insurances
referred to on Schedule 4.24(a), and, to the knowledge of the Company, no
material threatened or pending claims or events or circumstances which may give
rise to any such claim.

(f)            Neither the Company nor any of its Subsidiaries has received any
written notice, or, to the knowledge of the Company, threats of cancellation or
non-renewal of, or, except as set forth on Schedule 4.24(f), since January 1,
2004, any material increase of premiums with respect to, any insurance policies
listed on Schedule 4.24(a).

Section 4.25.          Transactions with Affiliates.  Except for the matters
disclosed on Schedule 4.25, no Affiliate of the Company or any Company
Subsidiary (other than the Company itself or another Company Subsidiary) is a
consultant, competitor, creditor, debtor, customer, distributor, supplier or
vendor of, or is a party to any contract or agreement with, the Company or any
Company Subsidiary.  Except as disclosed on Schedule 4.25, no Affiliate of the
Company or any Company Subsidiary (other than the Company itself or any such
Company Subsidiary) owns any material asset used in, or necessary to, the
business of the Company or any Company Subsidiary.

Section 4.26.          Suppliers.  Schedule 4.26 sets forth a complete and
accurate list of the ten largest suppliers of materials, products or services to
each operational division of the Company (measured by the aggregate amount
purchased by such operational division) during the Company’s most recently ended
fiscal year, indicating any agreements for continued supply from each such
supplier.  Except as set forth on Schedule 4.26, none of such suppliers listed
on Schedule 4.26 has canceled, terminated or otherwise materially altered
(including any material reduction in the rate or amount of sales or material
increase in the prices charged) or notified the Company or any Company
Subsidiary of any intention to do any of the foregoing or otherwise threatened
in writing to cancel, terminate or materially alter (including any material
reduction in the rate or amount of sales) its relationship with the Company or
any Company Subsidiary.

Section 4.27.          Opinion of Financial Advisor.  HLHZ has delivered to the
Company an opinion dated on or about the date hereof to the effect that as of
such date, the Per Share Merger Consideration is fair, from a financial point of
view, to the stockholders of the Company.

Section 4.28           Disclosure.  To the knowledge of the Company, the
representations and warranties contained in this Article IV and in the documents
and certificates delivered pursuant to this Agreement, and the diligence
material and information furnished by the Company to

 

31

--------------------------------------------------------------------------------


 

Parent and Acquisition Sub, their financiers and representatives in connection
with this Agreement and the transactions contemplated hereby, when taken in
their entirety, do not contain and will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements and information contained therein not misleading.


ARTICLE V


 


REPRESENTATIONS AND WARRANTIES
OF PARENT AND ACQUISITION SUB

Parent and Acquisition Sub hereby represent and warrant to the Company as
follows:

Section 5.1.            Organization.  Each of Parent and Acquisition Sub is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full corporate power and authority to
conduct its business as it is presently being conducted and to own or lease, as
applicable, its assets and properties.  Each of Parent and Acquisition Sub is
duly qualified to do business as a foreign entity and is in good standing in
each jurisdiction where the character of its properties owned or leased or the
nature of its activities make such qualification necessary, except where the
failure to be so qualified or in good standing would not have, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on Parent or Acquisition Sub.  Parent has delivered to the
Company true and complete copies of the charter documents and Bylaws of each of
Parent and Acquisition Sub, as amended to the date of this Agreement.

Section 5.2.            Authorization.   Each of Parent and Acquisition Sub has
all requisite corporate power and authority to execute and deliver this
Agreement and to consummate the Merger in accordance with the provisions of this
Agreement.  The execution and delivery of this Agreement by each of Parent and
Acquisition Sub and the consummation by each of Parent and Acquisition Sub of
the Merger have been duly approved by all necessary corporate action on the part
of each of Parent and Acquisition Sub, subject to receipt of Acquisition Sub
Stockholder Approval (as defined below).  This Agreement has been duly executed
and delivered by each of Parent and Acquisition Sub and, assuming the due
authorization, execution and delivery hereof by the Company, is the valid and
binding obligation of each of Parent and Acquisition Sub, enforceable against it
in accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights generally and except insofar as the availability of equitable
remedies may be limited by applicable law.

Section 5.3.            Consents and Approvals; No Conflict or Violation.

(a)           No Consent of, or registration, declaration or filing with, or
permit from, any federal, state, local or foreign Governmental Entity, is
required to be obtained or made by Parent or Acquisition Sub in connection with
the execution, delivery and performance of this Agreement or the consummation of
the Merger, other than (i) compliance with and filings under the HSR Act,
(ii) the filing of the Certificate of Merger with the Secretary of State of the

 

32

--------------------------------------------------------------------------------


 

State of Delaware and (iii) such other items that, individually or in the
aggregate, do not have, and would not reasonably be expected to have, a Material
Adverse Effect on Parent.

(b)           The execution, delivery and performance of this Agreement by each
of Parent and Acquisition Sub do not, and the consummation of the Merger by each
of Parent and Acquisition Sub and compliance by each of Parent and Acquisition
Sub with any of the provisions hereof will not (i) violate or conflict with any
provision of the charter document or Bylaws of each of Parent and Acquisition
Sub, (ii) violate, conflict with, or result in or constitute a default under, or
result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration under, any of the terms,
conditions or provisions of any contract to which Parent or Acquisition is party
or bound or (iii) subject to the filings and other matters referred to in
Section 5.3(a), violate, conflict with, contravene or give any person the right
to exercise any remedy or obtain any relief under, any Judgment or Law
applicable to Parent, Acquisition Sub or their respective properties or assets,
except in the case of each of clauses (ii) and (iii) above, for such violations,
defaults, terminations or accelerations that, individually or in the aggregate,
would not have, and would not reasonably be expected to have, a Material Adverse
Effect on Parent.

Section 5.4.            No Prior Activities.  Except for obligations incurred in
connection with its incorporation or organization or the negotiation and
consummation of this Agreement and the transactions contemplated hereby,
Acquisition Sub has neither incurred any obligation or liability nor engaged in
any business or activity of any type or kind whatsoever or entered into any
agreement or arrangement with any person.

Section 5.5.            Financing Ability.

(a)           Parent has provided to the Company accurate and complete copies of
executed commitment letters from National Australia Bank Limited, AMP Capital
Investors Limited and UBS AG, Australia Branch (the “Lenders”), dated April 18,
2005 and April 28, 2005, providing for the debt financing, which together with
the funds to be provided pursuant to the Equity Commitment Letters (as defined
below), is necessary for the payment of the aggregate Merger Consideration and
for Parent and Acquisition Sub to perform their respective obligations with
respect to the transactions contemplated by this Agreement (collectively, the
“Transaction Financing”) and describing the terms and conditions upon which such
Lenders will arrange and provide such financing (the “Commitment Letters”).  The
Commitment Letters are in full force and effect on the date hereof and have not
been amended or modified in any respect.  There are no facts and circumstances
known to Parent, Acquisition Sub or any of their respective Affiliates that
could reasonably be expected to (a) prevent the conditions described in the
Commitment Letters from being satisfied, (b) prevent Parent from receiving
financing pursuant to the terms of the Commitment Letters or (c) make any of the
assumptions set forth in the Commitment Letters unreasonable.  The Lenders have
not advised Parent, Acquisition Sub or any of their respective Affiliates of any
facts which cause them to believe the financings contemplated by the Commitment
Letters will not be consummated substantially in accordance with the terms
thereof.  All commitment fees and other fees required to be paid pursuant to the
Commitment Letters on or prior to the date hereof have been paid.  The aggregate
proceeds of the financings contemplated by the Commitment Letters, when taken
together with the funds provided by the Equity Commitment Letters, are
sufficient to pay the aggregate Merger Consideration, to pay the

 

33

--------------------------------------------------------------------------------


 

cash amounts payable to the Company optionholders in connection with the Merger,
to effect any refinancings of existing indebtedness of the Company and the
Company Subsidiaries required as a result of the Merger and to pay the
anticipated fees and expenses related to the Merger and the other transactions
contemplated by this Agreement (the “Required Cash Amount”).

(b)           Parent has provided to the Company accurate and complete copies of
executed commitment letters from Pacific Equity Partners Fund II L.P., Pacific
Equity Partners Supplementary Fund II L.P., Pacific Equity Partners Fund II
(NQP) L.P., Pacific Equity Partners Fund II (Australasia) Pty Limited as trustee
for the Pacific Equity Partners Fund II (Australasia) Unit Trust, Pacific Equity
Partners Fund II (Australasia) Pty Limited as trustee for the Pacific Equity
Partners Supplementary Fund II (Australasia) Unit Trust, PEP Investment Pty
Limited and PEP Co-Investment Pty Limited dated on or about April 18, 2005
providing for equity financing and describing the terms and conditions upon
which financing will be provided (the “Equity Commitment Letters”).  The Equity
Commitment Letters are in full force and effect on the date hereof and have not
been amended or modified in any respect.  There are no facts and circumstances
known to Parent, Acquisition Sub or any of their respective Affiliates that
could reasonably be expected to (a) prevent the conditions described in the
Equity Commitment Letters from being satisfied, (b) prevent Parent and
Acquisition Sub from receiving financing pursuant to the terms of the Equity
Commitment Letters or (c) make any of the assumptions set forth in the Equity
Commitment Letters unreasonable.  None of Parent, Acquisition Sub or any of
their respective Affiliates have been advised of any facts which cause them to
believe the financings contemplated by the Equity Commitment Letters will not be
consummated substantially in accordance with the terms thereof.  All commitment
fees and other fees required to be paid pursuant to the Equity Commitment
Letters on or prior to the date hereof have been paid.

Section 5.6.            Compliance with Law; Litigation.  Each of Parent and
Acquisition Sub is in material compliance with all Laws which would affect its
ability to perform its obligations hereunder.  There is no action pending or, to
the knowledge of Parent and Acquisition Sub, threatened against Parent or
Acquisition Sub that would affect their respective abilities to perform their
respective obligations hereunder.

Section 5.7.            Brokers.  No broker, investment banker, financial
advisor or other person, other than UBS AG and PEP Advisory Pty Limited, the
fees and expenses of which shall be paid by Parent, is entitled to any broker’s,
finder’s, financial advisor’s or other similar fee or commission in connection
with the Merger based upon arrangements made by or on behalf of Parent or
Acquisition Sub.

Section 5.8.            Information Supplied.  None of the information relating
to Parent or Acquisition Sub supplied or to be supplied by Parent or Acquisition
Sub in writing for inclusion or incorporation by reference in the Proxy
Statement will, at the date it is first mailed to the Company’s stockholders or
at the time of the Company Stockholders Meeting, contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading.  No representation,
warranty or covenant is made by Parent or Acquisition Sub with respect to
statements made or incorporated by reference therein based on

 

34

--------------------------------------------------------------------------------


 

information supplied by the Company in writing for inclusion or incorporation by
reference in the Proxy Statement.


ARTICLE VI


 


COVENANTS

Section 6.1.            Conduct of Business of the Company.  Except as
contemplated by this Agreement or as described on Schedule 6.1, during the
period from the date hereof through the Effective Time, the Company shall, and
shall cause each of the Company Subsidiaries to, conduct its business in the
ordinary course consistent with past practice (including with respect to cash
management practices, maintenance of working capital levels and estimation of
reserves), and will seek to (i) preserve intact its current business
organizations and to maintain the value of the business as a going concern, (ii)
use commercially reasonable efforts to keep available the service of its current
officers and employees and to preserve its relationships with customers,
suppliers, lessors and others having business dealings with it and (iii) use
commercially reasonable efforts to preserve the goodwill of its business. 
Without limiting the generality of the foregoing, except as otherwise expressly
provided in this Agreement or as described on Schedule 6.1, during the period
from the date hereof through the Effective Time, the Company shall not, and
shall not permit the Company Subsidiaries to, without the prior written consent
of Parent, which consent shall not be unreasonably delayed or withheld:

(a)           (i) enter into any agreement that would be required (assuming the
Company continued to be subject to SEC rules and regulations requiring filing of
current and periodic reports under the Exchange Act) to be filed as an exhibit
to, or described in, filings made or to be made by the Company with the SEC or
(ii) violate, extend, amend or otherwise modify or waive any of the material
terms of any Material Contract or any agreement filed with the SEC as an exhibit
to any of the Company SEC Documents, or enter into or modify in any material
respect any contract that is or would be, if entered into or as so amended,
required to be filed with the SEC or set forth in Schedule 4.10;

(b)           cause, propose or permit any amendment to the Company Certificate,
Company Bylaws or other comparable charter or organizational documents;

(c)           authorize for issuance, issue, sell, deliver or agree or commit to
issue, sell or deliver (whether through the issuance or granting of options,
warrants, commitments, subscriptions, rights to purchase or otherwise) any
shares of any class or any other securities or equity equivalents (including,
without limitation, any options or appreciation rights), except for the issuance
and sale of shares of Common Stock upon the exercise of Company Options
outstanding on the date of this Agreement and in accordance with their present
terms;

(d)           split, combine, reorganize, recapitalize or reclassify any shares
of capital stock or other voting securities, declare, set aside or pay any
dividend or other distribution (whether in cash, shares or property or any
combination thereof) or repurchase, redeem or otherwise acquire shares of
capital stock or other voting securities, make any other actual,

 

35

--------------------------------------------------------------------------------


 

constructive or deemed distribution in respect of shares of capital stock or
other voting securities or otherwise make any payments to the stockholders of
the Company in their capacity as such;

(e)           adopt a plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
of the Company or any Company Subsidiary (other than the Merger);

(f)            (i) incur or assume any long-term or short-term debt or issue any
debt securities, except for borrowings under existing lines of credit in the
ordinary course of business; provided that such borrowing does not exceed
$100,000 whether in a single transaction or in any one or more transactions in
any 21 day period; (ii) assume, guarantee, endorse or otherwise become liable or
responsible, whether directly, contingently or otherwise, for the obligations of
any other person, except a Company Subsidiary other than FFPE, LLC and its
Subsidiaries, (iii) make any material loans, advances or capital contributions
to or investments in any other person or (iv) sell, transfer, mortgage or pledge
any of its or any Company Subsidiaries’ material assets, tangible or intangible,
or create or suffer to exist any material Lien thereupon, except for Permitted
Liens;

(g)           pay, discharge, compromise, satisfy, cancel or forgive any debts
or claims or rights (or series of rights, debts or claims) involving,
individually or in the aggregate, consideration in excess of $100,000;

(h)           except as may be required by law, enter into, adopt or amend or
terminate any bonus, profit sharing, compensation, severance, termination,
option, appreciation right, performance unit, stock equivalent, share purchase
agreement, pension, retirement, deferred compensation, employment, severance or
other employee benefit agreement, trust, plan, fund or other arrangement for the
benefit or welfare of any director, officer or employee of the Company or any
Company Subsidiary in any manner or increase in any manner the compensation or
fringe benefits of any director, officer or employee of the Company or any
Company Subsidiary or pay any benefit not required by any plan or arrangement as
in effect as of the date hereof (including, without limitation, the granting of
appreciation rights or performance units); provided, however, that this
paragraph (h) shall not prevent the Company or any Company Subsidiary from
(A) entering into employment agreements or severance agreements with employees
in the ordinary course of business; provided any such agreement would not result
in material liability to the Company or (B) increasing annual compensation
and/or providing for or amending bonus arrangements for non-executive employees
in the ordinary course of compensation reviews to the extent that such
compensation increases and new or amended bonus arrangements do not result in a
material increase in benefits or compensation expense to the Company or any
Company Subsidiary;

(i)            enter into any agreement providing for the employment or
consultancy of any person on a full-time, part-time, consulting or other basis
or otherwise providing compensation or other benefits to any officer, director,
employee or consultant; hire any person on a full-time, part-time, consulting or
other basis or otherwise providing compensation or other benefits to any
officer, director, employee or consultant hired on or after the date hereof, if
the compensation to be paid and payable on an annualized basis to such person
(i) will exceed

 

36

--------------------------------------------------------------------------------


 

$100,000, or (ii) together with the compensation to be paid and payable on an
annualized basis to all other such persons hired on or after the date hereof,
will exceed $500,000;

(j)            effect any reduction in force;

(k)           acquire, sell, lease or dispose of material property or assets in
any single transaction or series of related transactions;

(l)            maintain its books and records in a manner other than in the
ordinary course of business, consistent with past practice;

(m)          except as may be required as a result of a change in Law or in
GAAP, change any of the accounting principles or practices used by it;

(n)           in respect of any Taxes, make or change any material election,
change any accounting method, enter into any closing agreement or settle any
material claim or assessment or consent to any extension or waiver of the
limitations period applicable to any material claim or assessment except as
required by applicable law;

(o)           (i) acquire, by merger, consolidation or acquisition of stock or
assets, any corporation, partnership or other business organization or division
thereof or any equity interest therein or (ii) make or authorize any new capital
expenditure or expenditures which in the aggregate are in excess of $500,000;
provided, that none of the foregoing shall limit any capital expenditure
required pursuant to existing written contracts;

(p)           settle or compromise any pending or threatened suit, action or
claim (i) which relates to the transactions contemplated hereby or (ii) the
settlement or compromise of which would involve a payment in excess of $50,000;

(q)           revalue in any material respect any of the assets of the Company
or any Company Subsidiary, including, without limitation, writing down the value
of inventory or writing-off notes or accounts receivable, other than in the
ordinary course of business consistent with past practice;

(r)            enter into or perform any transaction with, or for the benefit
of, any officer, director, employee or Affiliate of the Company or any Company
Subsidiary (other than payments made to officers, directors and employees in the
ordinary course of business consistent with past practice and with Section
6.1(h));

(s)           enter into any term sheet, memorandum of understanding, or
contract, whether binding or not, regarding a potential sale or other
disposition of part or all of the business conducted directly or indirectly by
FFPE, LLC;

(t)            incur out-of-pocket expenses in excess of the amounts listed in
Schedule 6.1(t) in connection with the transactions contemplated hereby relating
to financial advisory fees, fees payable to any YUM Brands company, payments to
employees triggered by the consummation of the transactions contemplated by this
Agreement, proxy solicitation expenses, reimbursement of expenses of a bidder in
the sale process and legal fees; and

 

37

--------------------------------------------------------------------------------


 

(u)           take or agree in writing or otherwise to take any of the actions
described in Sections 6.1(a) through 6.1(t) or any action which would make any
of the representations or warranties of the Company contained in this Agreement
untrue or incorrect.

Section 6.2.            Preparation of the Proxy Statement; Stockholder
Approval.

(a)           As soon as practicable following the date of this Agreement, the
Company shall prepare and file with the SEC a proxy statement (the “Proxy
Statement”) in preliminary form.  The Company shall ensure that the Proxy
Statement complies in all material respects with all applicable requirements of
the Securities Act and Exchange Act.  The Company shall provide Parent with a
reasonable opportunity to review and comment on the Proxy Statement and any
amendment or supplement to the Proxy Statement prior to filing the same with the
SEC, and the Company shall promptly provide Parent with a copy of all such
filings made with the SEC.  The Company shall, as promptly as practicable after
receipt thereof, provide Parent copies of any written comments, and advise
Parent of any oral comments or communications regarding the Proxy Statement
received from the SEC.

(b)           If, at any time prior to the receipt of the Company Stockholder
Approval, any event occurs with respect to the Company or any Company
Subsidiary, or any change occurs with respect to other information supplied by
the Company for inclusion in the Proxy Statement, which is required to be
described in an amendment of, or a supplement to, the Proxy Statement, the
Company shall promptly notify Parent of such event, and the Company and Parent
shall cooperate in the prompt filing with the SEC of any necessary amendment or
supplement to the Proxy Statement and, as required by Law, in disseminating the
information contained in such amendment or supplement to the Company’s
stockholders.

(c)           If, at any time prior to the receipt of the Company Stockholder
Approval, any event occurs with respect to Parent or Acquisition Sub, or change
occurs with respect to other information supplied by Parent for inclusion in the
Proxy Statement, which is required to be described in an amendment of, or a
supplement to, the Proxy Statement, Parent shall promptly notify the Company of
such event, and Parent and the Company shall cooperate in the prompt filing with
the SEC of any necessary amendment or supplement to the Proxy Statement and, as
required by Law, in disseminating the information contained in such amendment or
supplement to the Company’s stockholders.

(d)           The Company shall, as soon as practicable following the date of
this Agreement, duly call, give notice of, convene and hold a meeting of its
stockholders (the “Company Stockholders Meeting”) for the purpose of seeking the
Company Stockholder Approval.  The Company shall (i) use its reasonable efforts
to cause the Proxy Statement to be mailed to the Company’s stockholders as
promptly as practicable after the date of this Agreement and to solicit from its
stockholders proxies in favor of the approval of the Merger and this Agreement
and (ii) take all other action required by the rules of the NYSE to obtain such
approvals.  The Company shall, through the Company Board, recommend to its
stockholders that they give the Company Stockholder Approval, except to the
extent that the Company Board shall have withdrawn or modified its approval or
recommendation of this Agreement or the Merger as permitted by Section 6.4(c). 
Notwithstanding the foregoing, the Company, after consultation with Parent, may
adjourn or postpone the Company Stockholders Meeting to the extent

 

38

--------------------------------------------------------------------------------


 

necessary to ensure that any legally required supplement or amendment to the
Proxy Statement is provided to the Company’s stockholders or, if as of the time
for which the Company Stockholders Meeting is originally scheduled (as set forth
in the Proxy Statement) there are insufficient shares of Common Stock
represented (either in person or by proxy) to constitute a quorum necessary to
conduct the business of the Company Stockholders Meeting.

(e)           Parent shall, as soon as practicable following the date of this
Agreement, approve this Agreement by written consent as the sole stockholder of
Acquisition Sub (“Acquisition Sub Stockholder Approval”).

Section 6.3.            Access to Information.

(a)           Between the date hereof and the Effective Time, (i) the Company
shall, and shall cause the Company Subsidiaries to, provide Parent and its
authorized representatives with reasonable access during normal business hours
to the facilities of the Company and the Company Subsidiaries and their
respective personnel, representatives, books and records; provided, that Parent
and Acquisition Sub agree that such access will give due regard to minimizing
interference with the operations, activities and employees of the Company and
(ii) the Company shall furnish promptly to Parent (A) a copy of each report,
schedule, registration statement and other document filed by the Company during
such period pursuant to the requirements of federal or state securities Laws and
(B) such financial and operating data and other information with respect to the
Company and the Company Subsidiaries as Parent may from time to time reasonably
request.  Notwithstanding any other provision of this Agreement, Parent shall
have the right to disclose any information it receives pursuant to this Section
6.3(a) to its advisors, its financiers and any advisors of its financiers,
subject to the terms of the Confidentiality Agreement.

(b)           Notwithstanding anything to the contrary in this Agreement,
nothing in this Section 6.3 shall require the Company or its Affiliates to
disclose any information to Parent if such disclosure (i) would cause
significant competitive harm to such disclosing party or its Affiliates if the
transactions contemplated by this Agreement were not consummated or (ii) would
be in violation of applicable Laws or agreements.

(c)           Each of the parties hereto shall hold and shall cause its
representatives and Affiliates to hold in confidence all documents and
information furnished to it in connection with the transactions contemplated by
this Agreement pursuant to the terms of the Confidentiality Agreement.

(d)           The Company shall keep Parent apprised of all material
developments in connection with (i) the potential sale or other disposition of
part or all of the business directly or indirectly conducted by FFPE, LLC and
(ii) the release of any guaranties given by the Company or any Company
Subsidiary (other than FFPE, LLC and its Subsidiaries) in connection with the
business conducted by FFPE, LLC and its Subsidiaries, and in each case shall
provide Parent and its officers and agents with all information reasonably
requested by them with respect to such potential sale or other disposition or
release.

 

39

--------------------------------------------------------------------------------


 

Section 6.4.            No Solicitation.

 

(a)           From the date hereof through the earlier of (i) the Effective Time
or (ii) the termination of this Agreement in accordance with its terms, the
Company and the Company Subsidiaries shall not, and shall not knowingly
authorize or knowingly permit any of their respective officers, directors,
representatives and agents (including any financial advisors) (such persons
collectively shall be referred to as the “Company Group”) to, directly or
indirectly, (A) solicit, initiate, encourage or take any other action to
cooperate in any with respect to, or assist in or facilitate (including by way
of furnishing non-public information) any inquiries or the making of any
proposal that constitutes, or may reasonably be expected to lead to, any Company
Takeover Proposal, or (B) participate in any discussions or negotiations with,
or provide any information to, any person or group of persons (other than
Parent, Acquisition Sub or any of their respective Affiliates) concerning any
Company Takeover Proposal, or (C) enter into any agreement, arrangement or
understanding (including any letter of intent or similar document) involving a
Company Takeover Proposal; provided, however, that if the Company receives an
unsolicited written proposal for a Company Takeover Proposal from another
person, without any member of the Company Group acting or omitting to act in a
manner that is inconsistent with this Section 6.4(a), that the Company Board
determines in its good faith judgment is reasonably likely to constitute a
Superior Takeover Proposal, the Company and its representatives may conduct such
discussions or provide such information with respect to the Company and the
Company Subsidiaries as the Company shall determine, but only if, prior to such
provision of information or discussion (A) the person making the proposal shall
have entered into a non-disclosure agreement substantially in the form of the
Confidentiality Agreement (and containing additional provisions that expressly
permit the Company to comply with the provisions of this Section 6.4) and (B)
the Company Board determines in its good faith judgment, after consultation with
legal counsel, that it is required to do so for the purpose of exercising its
fiduciary duties.  The Company shall promptly (and in any event within one day)
notify Parent in writing if any member of the Company Group receives a Company
Takeover Proposal or any inquiry regarding the making of, or that could
reasonably be expected to lead to, a Company Takeover Proposal, including any
material terms of any such inquiry or Company Takeover Proposal, and shall keep
Parent informed of the status of any such inquiry or Company Takeover Proposal. 
Nothing contained in this Section 6.4 shall prohibit the Company from taking and
disclosing to its stockholders a position contemplated by Rule 14e-2(a)
promulgated under the Exchange Act or from making any required disclosure to the
Company’s stockholders if, in the good faith judgment of the Company Board,
after consultation with legal counsel, failure so to disclose would be
inconsistent with the exercise of its fiduciary duties or any other obligations
under applicable Law.

(b)           Any violation of the restrictions set forth in Section 6.4(a) by
any member of the Company Group, whether or not acting on behalf of the Company
or any Company Subsidiary, shall be deemed to be a breach of Section 6.4(a) by
the Company.

(c)           Neither the Company Board nor any committee thereof shall
(i) withdraw or modify in a manner adverse to Parent or Acquisition Sub, or
propose to withdraw or modify in a manner adverse to Parent or Acquisition Sub,
the approval or recommendation by the Company Board of this Agreement or the
Merger, (ii) approve any letter of intent, agreement in principle, acquisition
agreement or similar agreement relating to any Company Takeover Proposal or
(iii) approve or recommend, or propose to approve or recommend, any Company
Takeover Proposal.  Notwithstanding the foregoing, but provided always that the
provisions of

 

40

--------------------------------------------------------------------------------


 

Section 6.4(a) are complied with in full by the Company Group, if, prior to
receipt of the Company Stockholder Approval, the Company Board receives a
Superior Takeover Proposal and as a result thereof the Company Board determines
in good faith, after consultation with legal counsel, that it is required for
the purpose of exercising its fiduciary duties, the Company Board may withdraw
or modify its approval or recommendation of the Merger and this Agreement;
provided that the Company complies with Section 6.4(d) below.

(d)           The Company shall give Parent forty-eight (48) hours notice that
the Company Board is considering, or is prepared to (i) withdraw or modify its
approval or recommendation of the Merger and this Agreement or (ii) accept a
Superior Takeover Proposal in order to allow Parent the opportunity to make an
offer to the Company; provided that the Company may not definitively accept a
Superior Takeover Proposal unless the Company concurrently therewith terminates
this Agreement pursuant to Section 8.1(f) and makes any payment required by
Section 8.2(b).

(e)           The Company and the Board shall not terminate, redeem any rights
under, or waive or amend any provision of the Shareholder Rights Plan to permit
or facilitate the consummation of any Company Takeover Proposal unless this
Agreement shall have been terminated in accordance with the terms and conditions
set forth herein.

Section 6.5.            Reasonable Efforts; Notification.

(a)           Upon the terms and subject to the conditions set forth in this
Agreement, each of the parties shall use all reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the Merger and the other transactions contemplated hereby,
including, without limitation (i) the obtaining of all necessary actions or
nonactions, waivers, consents and approvals from Governmental Entities and the
making of all necessary registrations and filings (including filings with
Governmental Entities, if any) and the taking of all reasonable steps as may be
necessary to obtain an approval or waiver from, or to avoid an action or
proceeding by, any Governmental Entity, (ii) the obtaining of all necessary
consents, approvals or waivers from third parties, (iii) the defending of any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
hereby, including seeking to have any stay or temporary restraining order
entered by any court or other Governmental Entity vacated or reversed and
(iv) the execution and delivery of any additional instruments necessary to
consummate the Merger and the other transactions contemplated hereby and to
fully carry out the purposes of this Agreement.

(b)           The Company shall give prompt notice to Parent, and Parent or
Acquisition Sub shall give prompt notice to the Company, of (i) any
representation or warranty made by it contained in this Agreement that is
qualified as to materiality becoming untrue or inaccurate in any respect or any
such representation or warranty that is not so qualified becoming untrue or
inaccurate in any material respect, (ii) the failure by it to comply with or
satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement or (iii) any Material
Adverse Effect with respect to it; provided, however,

 

41

--------------------------------------------------------------------------------


 

that no such notification shall affect the representations, warranties,
covenants or agreements of the parties or the conditions to the obligations of
the parties under this Agreement.

Section 6.6.            Employee Benefits.

(a)           Parent shall cause the Surviving Corporation to provide the
Affected Employees, for a period ending on the first anniversary of the
Effective Time, with compensation and employee benefits of the type described in
Section 4.16 of this Agreement (other than any equity-based compensation or
benefit plans) which in the aggregate are at least as favorable to those
currently provided by the Company and the Company Subsidiaries to their
employees, unless, with respect to any individual Affected Employee, such
Affected Employee agrees otherwise.  Parent shall cause the Surviving
Corporation to assume all employment-related obligations and agreements with
respect to any Affected Employees (including, without limitation, all
obligations of the Company and the Company Subsidiaries under any “change of
control” or similar provisions relating to employees contained in any existing
contract and all termination or severance agreements with executive officers
identified on Schedule 4.16), which obligations and agreements shall be
performed in accordance with their terms as of the date hereof.  Except as
provided in the preceding sentence, nothing contained herein shall be construed
as requiring Parent or the Surviving Corporation to continue any specific
Employee Plan or to continue the employment of any specific person.

(b)           Parent shall cause the Surviving Corporation to honor long service
leave entitlements, as well as all unused vacation, holiday, sickness and
personal days accrued by the employees of Company and the Company Subsidiaries
under the policies and practices of the Company and the Company Subsidiaries. 
Parent shall cause the Surviving Company to (i) waive, or use commercially
reasonable efforts to cause its insurance carrier to waive, all limitations as
to preexisting and at-work conditions, exclusions and waiting periods, if any,
with respect to participation and coverage requirements applicable to each
Affected Employee under any benefit plan in which Affected Employees participate
after the Effective Time, except to the extent that such conditions, exclusions
or waiting periods would apply under the Company’s or a Company Subsidiary’s
then existing plans absent any change in such welfare plan coverage and (ii)
provide credit to each Affected Employee for any co-payments and deductibles
paid prior to any change in coverage in satisfying any applicable deductible or
out-of-pocket requirements under any new or changed plan.  Parent shall cause
the Surviving Corporation to provide Affected Employees with service credit for
purposes of eligibility to participate and vesting under any employee benefit
plan, program or arrangement established or maintained by the Surviving
Corporation or any of its subsidiaries under which each Affected Employee may be
eligible to participate on or after the Effective Time to the same extent
recognized by the Company or any of the Company Subsidiaries under comparable
Employee Plans immediately prior to the Effective Time, provided, however, that
such crediting of service shall not operate to duplicate any benefit with
respect to the same period of service.  Nothing contained herein shall be
construed as requiring Parent or the Surviving Corporation to continue the
employment of any specific person.

Section 6.7.            Public Announcements.  On and after the date hereof and
through the Effective Time, the Company, Acquisition Sub and Parent shall
consult with each other before issuing any press releases or otherwise making
any public statements with respect to this

 

42

--------------------------------------------------------------------------------


 

Agreement or the transactions contemplated hereby, and none of the parties shall
issue any press release or make any public statement prior to obtaining the
other parties’ written approval, which approval shall not be unreasonably
withheld, except that no such approval shall be necessary to the extent
disclosure may be required by applicable Law, court process or pursuant to any
listing agreement with a national securities exchange, in which case, to the
extent reasonably feasible, the relevant parties will be given a reasonable
opportunity to contest or comment on the proposed disclosure.

Section 6.8.            Indemnification; Insurance.

(a)           For a period of six years following the Effective Time, Parent
shall cause the Surviving Corporation to comply with all obligations of the
Company in existence or in effect as of the date hereof, under applicable Laws,
the Company Certificate, the Company Bylaws or by contract, to indemnify, defend
and hold harmless to the fullest extent permitted under applicable Laws to, each
person who is now or has been prior to the date hereof or who becomes prior to
the Effective Time an officer or director of the Company or any Company
Subsidiary (the “Indemnified Officers “) against all losses, claims, damages,
costs, expenses (including, without limitation, reasonable counsel fees and
expenses), settlement payments or liabilities arising out of or in connection
with any claim, demand, action, suit, proceeding or investigation (whether or
not arising prior to the Effective Time) based in whole or in part on or arising
in whole or in part out of acts or omissions of any Indemnified Officer
occurring prior to the Effective Time or the fact that such person is or was an
officer or director of the Company or a Company Subsidiary at or prior to the
Effective Time.  The parties hereto intend, to the extent not prohibited by
applicable Law, that the indemnification provided for in this Section 6.8 shall
apply without limitation to acts or omissions, other than illegal acts or acts
of fraud, or alleged acts or omissions, other than illegal acts or acts of
fraud, by the Indemnified Officers in their capacities as officers or directors,
as the case may be, occurring prior to the Effective Time.  In the event an
Indemnified Officer is entitled to indemnification under this Section 6.8, such
Indemnified Officer shall be entitled to reimbursement from the Surviving
Corporation for reasonable attorney fees and expenses incurred by such
Indemnified Officer in pursuing such indemnification, including payment of such
fees and expenses by the Surviving Corporation in advance of the final
disposition of such action upon receipt of an undertaking by such Indemnified
Officer to repay such payment if it shall be adjudicated that such Indemnified
Officer was not entitled to such payment.  Parent hereby guarantees the payment
and performance of the Surviving Corporation’s obligations in this Section 6.8. 
Each Indemnified Officer, and his or her heirs and legal representatives, is
intended to be a third party beneficiary of this Section 6.8 and may
specifically enforce its terms.  This Section 6.8 shall not limit or otherwise
adversely affect any rights any Indemnified Officer may have under any agreement
with the Company or any Company Subsidiary or under the Company’s or any such
Company Subsidiary’s organizational documents or under applicable Law.

(b)           For a period of six years following the Effective Time, Parent
shall cause the Surviving Corporation to maintain policies of directors’ and
officers’ liability insurance covering each Indemnified Officer with respect to
claims arising from facts or events that occurred on or prior to the Effective
Time and providing at least the same coverage and amounts and containing terms
that are not less advantageous to the insured parties than those contained in
the policies of directors’ and officers’ liability insurance in effect as of the
date hereof for

 

43

--------------------------------------------------------------------------------


 

officers and directors of Parent; provided, however, that the Surviving
Corporation shall not be obligated to make annual premium payments for such
insurance to the extent such premiums exceed 200% of the annual premiums paid as
of the date hereof by the Company for such insurance (such amount, the “Maximum
Premium”).  If such insurance coverage cannot be obtained at all, or can only be
obtained at an annual premium in excess of the Maximum Premium, Parent shall
cause the Surviving Corporation to maintain the most advantageous policies of
directors’ and officers’ insurance obtainable for an annual premium equal to the
Maximum Premium.

(c)           The provisions of this Section 6.8 are intended to be for the
benefit of, and shall be enforceable by, each person entitled to indemnification
hereunder and the heirs and representatives of such person.  Parent shall not
permit the Surviving Corporation to merge or consolidate with any other person
unless the Surviving Corporation ensures that the successor entity assumes the
obligations imposed by this Section 6.8 or agrees to provide the same
indemnification, protection and insurance to the directors and officers referred
to in this Section 6.8 as is provided by the Surviving Corporation to any
directors and officers appointed after the Effective Time or any directors and
officers of Acquisition Sub immediately before the Effective Time.

Section 6.9.            Transfer Taxes.  All Transfer Taxes incurred in
connection with the Transactions shall be paid by either Acquisition Sub or the
Surviving Corporation, and the Company shall cooperate with Acquisition Sub and
Parent in preparing, executing and filing any Tax Returns with respect to such
Transfer Taxes.

Section 6.10           Shareholder Rights Plan.  The Company Board shall take
all action reasonably necessary in order to render the Shareholder Rights Plan
inapplicable to the transactions contemplated hereby.  Except as approved in
writing by Parent, the Company Board shall not (i) amend the Shareholder Rights
Plan, (ii) redeem any rights under the Shareholder Rights Plan or (iii) take any
action with respect to, or make any determination under, the Shareholder Rights
Plan, in each case in a manner adverse to Parent or Acquisition Sub.

Section 6.11.          Takeover Statutes.  Except as otherwise specifically
provided in Section 6.4, in no event shall the approval of the Merger and this
Agreement by the Company Board under Section 203 of the DGCL be withdrawn,
revoked or modified by the Company Board.  If Section 203 of the DGCL (or any
comparable Laws relating to takeovers) is or may become applicable to the Merger
or any of the transactions contemplated by this Agreement, the Company and the
Company Board shall promptly grant such approvals and take such lawful actions
as are necessary so that such transactions may be consummated as promptly as
practicable on the terms contemplated by this Agreement or the Merger, as the
case may be, and otherwise take such lawful actions to eliminate or minimize the
effects of such Laws on such transactions.

Section 6.12.          Consents.  The Company shall use its commercially
reasonable efforts to obtain (a) the consents listed on Schedule 7.3(c), and (b)
all necessary consents, waivers and approvals under any agreement to which the
Company or any of the Company Subsidiaries is a party or otherwise in connection
with the Merger or the transactions contemplated by this Agreement required to
prevent the occurrence of an event that has, or would reasonably be

 

44

--------------------------------------------------------------------------------


 

expected to have, a Material Adverse Effect on the Company.  Parent and
Acquisition Sub will cooperate with the Company to obtain such consents. 
Notwithstanding the foregoing, the Company shall use best efforts to obtain all
necessary consents or approvals with respect to the leases set forth on Schedule
4.12(b)(i).

Section 6.13.          Antitrust Authorities.  As soon as is reasonably
practicable, Parent and the Company shall file with the United States Federal
Trade Commission and the Antitrust Division of the United States Department of
Justice any Notification and Report Forms relating to the transactions
contemplated hereby required by the HSR Act, as well as comparable pre-merger
notification forms required by the merger notification and control laws and
regulations of any other applicable jurisdiction, as agreed to by the parties. 
The Company and Parent each shall promptly (a) supply the other with any
information which may be reasonably required in order to make such filings,
except to the extent that such disclosure (i) would cause significant
competitive harm to such disclosing party or its Affiliates if the transactions
contemplated by this Agreement were not consummated or (ii) would be in
violation of applicable Laws or agreements, and (b) supply any additional
information which may be requested by the United States Federal Trade Commission
or the Antitrust Division of the United States Department of Justice or the
competition or merger control authorities of any other jurisdiction and which
the parties reasonably deem appropriate.

Section 6.14.          Financing.

(a)           Parent and Acquisition Sub agree to use commercially reasonable
efforts (i) to complete the transactions contemplated by the Commitment Letters
and (ii) to complete the transactions contemplated by the Equity Commitment
Letters, so as to obtain financing in an amount sufficient to pay the Required
Cash Amount.

(b)           Without limiting the generality of the foregoing, in the event
that at any time funds are not or have not been made available pursuant to the
Commitment Letters so as to enable Parent to proceed with the Closing in a
timely manner, Parent shall (i) use its commercially reasonable efforts to
obtain alternative funding in an amount at least equal to the Required Cash
Amount on terms and conditions substantially comparable to those provided in the
Commitment Letters and the Equity Commitment Letters, or otherwise on terms
reasonably acceptable to Parent and (ii) shall continue to use its commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Laws to consummate the transactions contemplated by this Agreement.

(c)           Following the date hereof, Parent will promptly advise the Company
of (i) any amendment, modification, termination or cancellation of any of the
Commitment Letters or Equity Commitment Letters, and (ii) any change, effect,
event, situation or condition or any other information of which Parent is aware
as a result of which it could reasonably be expected that the Transaction
Financing will not be obtained on the terms set forth in the Commitment Letters
or the Equity Commitment Letters.  None of Parent, Acquisition Sub or any of
their respective Affiliates will (A) attempt, directly or indirectly, to induce
or encourage the Lenders or other entities not to fund any of the financing
provided for in the Commitment Letters or Equity Commitment Letters or (B)
amend, terminate or waive any provisions of the Commitment

 

45

--------------------------------------------------------------------------------


 

Letters or Equity Commitment Letters without the prior written consent of the
Company (which shall not be unreasonably withheld or delayed), in any manner
that could reasonably be expected to adversely affect Parent’s ability to obtain
the Transaction Financing.  Notwithstanding the foregoing, Parent, Acquisition
Sub and their respective Affiliates and agents are permitted to keep the Lenders
and providers of equity financing apprised of all developments related to the
Company.

Section 6.15.          Opinion of Financial Advisor.  No later than one business
day following the date of this Agreement, the Company will deliver to Parent a
copy of the opinion of HLHZ delivered to the Company Board to the effect that as
of such date, the Per Share Merger Consideration is fair, from a financial point
of view, to the holders of Common Stock of the Company.

Section 6.16.          No Affiliate Agreements.  Unless Parent otherwise
consents, the Company shall not, and shall cause the Company Subsidiaries not
to, enter into any contracts or other agreements of the Company or any Company
Subsidiary with any Affiliate of the Company or any Company Subsidiary (other
than with the Company itself or any of its Subsidiaries).

Section 6.17.          FFPE, LLC.  The Company shall use commercially reasonable
efforts to terminate any guaranties given by the Company or any Company
Subsidiary (other than FFPE, LLC and its Subsidiaries in the event of a sale of
the membership interests of FFPE, LLC) in connection with the business conducted
by FFPE, LLC and its Subsidiaries and shall use commercially reasonable efforts
to sell FFPE, LLC and its Subsidiaries or the assets thereof prior to the
Closing.

Section 6.18.          Company SEC Documents.  The Company shall, before the
Closing Date, file all reports, schedules, forms, statements and other documents
required to be filed by the Company with the SEC on or before the Closing Date
pursuant to Sections 13(a) and 15(d) of the Exchange Act or pursuant to the
Securities Act.

Section 6.19.          Good Standing.  The Company shall cause the Company and
each Company Subsidiary to be in good standing in its jurisdiction of
incorporation and, except where the failure to be so qualified or in good
standing would not have, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on the Company, in
each jurisdiction where the character of its properties owned or leased or the
nature of its activities make such qualification necessary.

Section 6.20.          Employee Acknowledgements.  The Company shall use its
reasonable efforts to obtain, prior to the Closing, an acknowledgement, which
shall include a customary release, from each of the employees of the Company
party to a Special One Time Compensation Plan as set forth on Schedule
4.10(a)(iii), that, upon the payment of the amount due to such employee upon the
consummation of the Merger pursuant to his or her Special One Time Compensation
Plan, such employee shall not be entitled to any severance payment in the event
that such employee does not remain employed with the Company following the
Closing.

 

46

--------------------------------------------------------------------------------


 


ARTICLE VII


 


CONDITIONS TO CONSUMMATION OF THE MERGER

Section 7.1.            Conditions to Each Party’s Obligation to Effect the
Merger.  The respective obligations of each party hereto to effect the Merger
are subject to the satisfaction or waiver at or prior to the Closing of the
following conditions:

(a)           Company Stockholder Approval shall have been obtained;

(b)           no statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or enforced by any
Governmental Entity which prohibits, restrains, enjoins or restricts the
consummation of the Merger; and

(c)           all approvals, waivers and consents of any Governmental Entity
necessary for the consummation of the Merger shall have been obtained by Parent,
Acquisition Sub and the Company, including, without limitation, the expiration
or termination of the waiting period (and any extension thereof) applicable to
the Merger under the HSR Act.

Section 7.2.            Conditions to the Obligation of the Company.  The
obligation of the Company to effect the Merger is subject to the satisfaction or
waiver (by the Company only) at or prior to the Closing of the following
conditions:

(a)           the representations and warranties of Parent and Acquisition Sub
in this Agreement or in any other document delivered pursuant hereto that are
qualified as to materiality shall be true and correct and those not so qualified
shall be true and correct in all material respects, as of the date of this
Agreement and as of the Closing Date as though made on the Closing Date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties qualified as to
materiality shall be true and correct, and those not so qualified shall be true
and correct in all material respects, on and as of such earlier date) and, at
the Closing, each of Parent and Acquisition Sub shall have delivered to the
Company a certificate of an appropriate officer to that effect; and

(b)           each of the covenants and obligations of Parent and Acquisition
Sub to be performed at or before the Closing Date pursuant to the terms of this
Agreement shall have been duly performed in all material respects at or before
the Closing and, at the Closing, each of Parent and Acquisition Sub shall have
delivered to the Company a certificate of an appropriate officer to that effect.

Section 7.3.            Conditions to the Obligations of Parent and Acquisition
Sub.  The respective obligations of Parent and Acquisition Sub to effect the
Merger are subject to the satisfaction or waiver (by Parent or Acquisition Sub
only) at or prior to the Closing of the following conditions:

(a)           the representations and warranties of the Company in this
Agreement or in any other document delivered pursuant hereto that are qualified
as to materiality shall be true and correct and those not so qualified shall be
true and correct in all material respects, as of the date of this Agreement and
as of the Closing Date as though made on the Closing Date, except to the

 

47

--------------------------------------------------------------------------------


 

extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties qualified as to materiality
shall be true and correct, and those not so qualified shall be true and correct
in all material respects, on and as of such earlier date) and, at the Closing,
the Company shall have delivered to Parent a certificate of an appropriate
officer to that effect;

(b)           each of the covenants and obligations of the Company to be
performed at or before the Closing Date pursuant to the terms of this Agreement
shall have been duly performed in all material respects at or before the Closing
Date and, at the Closing, the Company shall have delivered to Parent a
certificate of an appropriate officer to that effect;

(c)           the Company shall have obtained (i) those consents or approvals of
third parties identified on Schedule 7.3(c) and (ii) such other consents and
approvals required to prevent a breach of, a default under or a termination of,
any Material Contract as a result of the Merger, except where the failure to
obtain such other consents and approvals, individually or in the aggregate, has
not had, and would not reasonably be expected to have, a Material Adverse Effect
on the Company; provided that this clause (c) shall not apply to the leases set
forth on Schedule 4.12(b)(i), for which Section 7.3(k) shall apply.

(d)           The Transaction Financing, or alternative financing as provided in
Section 6.14, shall have been obtained by Parent; provided that this condition
shall be deemed satisfied (and Parent shall be obligated to consummate the
Merger) in the event that (i) any of Parent, Acquisition Sub or any of their
respective Affiliates is in breach of Sections 5.5 or 6.14 and such breach
results in the Transaction Financing not being obtained or (ii) Parent does not
draw down the Transaction Financing even though the conditions to the
Transaction Financing are satisfied and the Lenders have not defaulted in their
obligations to fund pursuant to the Commitment Letters or otherwise;

(e)           the Company shall have taken all actions necessary to make the
Shareholder Rights Plan inapplicable to the transactions contemplated by this
Agreement;

(f)            Parent shall have received either (i) a certificate from the
Company to the effect that none of the Company or any Company Subsidiary is a
U.S. real property holding company meeting the requirements of Treasury
Regulations 1.1445-2(c)(3) and 1.897-2(h), or (ii) a certificate pursuant to
Treasury Regulation 1.1445-2(b)(2) from each person described in Treasury
Regulation 1.897-1(c)(2)(iii)(A);

(g)           Parent shall have received the executed resignation, effective as
of the Closing, of each member of the Company Board;

(h)           the Company shall deliver to Parent a certificate of its corporate
secretary setting forth the voting results from the Company Stockholders
Meeting;

(i)            no Material Adverse Effect will have occurred;

(j)            the Company shall have cancelled, concurrently with the Merger,
the Corporate-Owned Life Insurance Policies issued to the Company on June 1,
1985 by Manufacturers Life Insurance Company; and

 

48

--------------------------------------------------------------------------------


 

(k)           with respect to at 50 leases set forth on Schedule 4.12(b)(i),
either no consents or approvals with respect to the consummation of the
transactions contemplated by this Agreement shall be required or the Company
shall have obtained such consents or approvals.


ARTICLE VIII


 


TERMINATION; AMENDMENT; WAIVER

Section 8.1.            Termination.  This Agreement may be terminated and the
Merger may be abandoned at any time prior to the Effective Time, whether before
or after Company Stockholder Approval has been obtained:

(a)           by mutual written consent of Parent, Acquisition Sub and the
Company;

(b)           by either Parent and Acquisition Sub or the Company if (i) any
court of competent jurisdiction or other Governmental Entity shall have issued a
final order, decree or ruling or taken any other final action restraining,
enjoining or otherwise prohibiting the Merger and such order, decree, ruling or
other action is or shall have become nonappealable; (ii) the Merger has not been
consummated by the Outside Date; provided, that no party may terminate this
Agreement pursuant to this clause (ii) if such party’s failure to fulfill any of
its obligations under this Agreement shall have been the reason that the
Effective Time shall not have occurred on or before said date or (iii) upon a
vote at a duly held meeting to obtain the Company Stockholder Approval, the
Company Stockholder Approval is not obtained;

(c)           by the Company if (i) there shall have been a breach of any
representation or warranty on the part of Parent or Acquisition Sub set forth in
this Agreement, or if any representation or warranty of Parent or Acquisition
Sub shall have become untrue, in either case such that the conditions set forth
in Section 7.2(a) would be incapable of being satisfied by the Outside Date or
(ii) there shall have been a breach by Parent or Acquisition Sub of any of their
respective covenants or agreements hereunder having a Material Adverse Effect on
Parent or materially adversely affecting (or materially delaying) the
consummation of the Merger, and Parent or Acquisition Sub, as the case may be,
has not cured such breach within twenty (20) business days after notice by the
Company thereof; provided, that the Company has not breached any of its
obligations hereunder;

(d)           by Parent and Acquisition Sub if (i) there shall have been a
breach of any representation or warranty on the part of the Company set forth in
this Agreement, or if any representation or warranty of the Company shall have
become untrue, in either case such that the conditions set forth in Section
7.3(a) would be incapable of being satisfied by the Outside Date, (ii) there
shall have been a breach by the Company of its covenants or agreements hereunder
having a Material Adverse Effect on the Company or materially adversely
affecting (or materially delaying) the consummation of the Merger, and the
Company has not cured such breach within twenty (20) business days after notice
by Parent or Acquisition Sub thereof; provided, that neither Parent nor
Acquisition Sub has breached any of its respective obligations hereunder or
(iii) a Material Adverse Effect upon the Company occurs at any time before the

 

49

--------------------------------------------------------------------------------


 

Effective Time, and the Company has not cured such breach before the earlier of
(A) the Outside Date and (B) forty-five (45) days after the occurrence of the
Material Adverse Effect; or

(e)           by Parent and Acquisition Sub if the Company Board or any
committee thereof (i) withdraws or modifies in a manner adverse to Parent or
Acquisition Sub, or publicly resolves to withdraw or modify in a manner adverse
to Parent or Acquisition Sub, its adoption, approval or recommendation of this
Agreement or the Merger, (ii) fails to recommend to the Company’s stockholders
that they give the Company Stockholder Approval,(iii) approves or recommends, or
proposes to approve or recommend, any Company Takeover Proposal or (iv) fails to
reconfirm the recommendation referred to in clause (i) above or fails to
publicly announce that it is not recommending any Company Takeover Proposal, if
so requested by Parent; or

(f)            by the Company concurrently with its acceptance of a Superior
Takeover Proposal; provided that the Company has complied with all provisions of
Section 6.4 and makes simultaneous payment as provided in Section 8.2(b).

Section 8.2.            Effect of Termination.

(a)           In the event of the termination and abandonment of this Agreement
pursuant to Section 8.1, this Agreement shall forthwith become void and have no
effect without any liability on the part of any party hereto or its Affiliates,
directors, officers or stockholders, other than any liability of the Company,
Parent or Acquisition Sub, as the case may be, for fraud or willful or
intentional breach of any representation, warranty, covenant or agreement under
this Agreement occurring prior to such termination; provided, however, nothing
herein shall be deemed to waive any rights of specific performance of this
Agreement available to any party.  The provisions of this Section 8.2 and
Sections 6.3(c), 9.2, 9.6 and 9.10 shall survive any such termination.

(b)           In the event that this Agreement shall be terminated pursuant to
Section 8.1(b)(iii), Section 8.1(e) or Section 8.1(f), Parent would suffer
direct and substantial damages, which damages cannot be determined with
reasonable certainty.  To compensate Parent for such damages, the Company shall
pay to Parent or its designees by wire transfer of immediately available funds
the amount of Eight Million Four Hundred Twenty Thousand Dollars ($8,420,000) as
liquidated damages immediately (and in any event within one business day) upon
the occurrence of the termination of this Agreement pursuant to Section
8.1(b)(iii), Section 8.1(e) or Section 8.1(f).  It is specifically agreed that
the amount to be paid pursuant to this Section 8.2(b) represents liquidated
damages and not a penalty.  The Company hereby waives any right to set-off or
counterclaim against such amount.

(c)           In the event that this Agreement shall be terminated pursuant to
Section 8.1(b)(i), Section 8.1(b)(ii) or Section 8.1(d), the Company shall,
within one Business Day of such termination, reimburse the Parent or its
designees, by wire transfer of immediately available funds, for all
out-of-pocket expenses of the Parent or the Acquisition Sub, including all fees
and expenses payable to all legal, accounting, financial and professional
advisers and the cost of any currency exposure hedge transaction, relating to
the Merger, this Agreement or the transactions

 

50

--------------------------------------------------------------------------------


 

contemplated hereby; provided that the Company shall in no event be required to
reimburse Parent for more than Five Million Six Hundred Ten Thousand Dollars
($5,610,000).

Section 8.3.            Amendment.  This Agreement may be amended by action
taken by the boards of directors of the Company, Parent and Acquisition Sub at
any time before or after Company Stockholder Approval has been obtained, but,
after Company Stockholder Approval has been obtained, no amendment shall be made
which requires the approval of such stockholders under applicable Law or the
listing standards of the New York Stock Exchange without such approval.  This
Agreement may be amended only by an instrument in writing signed on behalf of
the parties hereto.

Section 8.4.            Extension; Waiver.  At any time prior to the Effective
Time, each party hereto may (a) extend the time for the performance of any of
the obligations or other acts of the other party, (b) waive any inaccuracies in
the representations and warranties of the other party contained herein or in any
document, certificate or writing delivered pursuant hereto or (c) waive
compliance by the other party with any of the agreements or conditions contained
herein.  Any agreement on the part of any party hereto to any such extension or
waiver shall be valid only if set forth in an instrument, in writing, signed on
behalf of such party.  The failure of any party hereto to assert any of its
rights hereunder shall not constitute a waiver of such rights.  The waiver by
any party hereto of a breach of any term or provision of this Agreement shall
not be construed as a waiver of any subsequent breach.


ARTICLE IX


 


GENERAL PROVISIONS

Section 9.1.            Nonsurvival of Representations and Warranties.  None of
the representations and warranties in this Agreement or in any instrument
delivered pursuant to this Agreement shall survive the Effective Time.  This
Section 9.1 shall not limit any covenant or agreement of the parties which by
its terms contemplates performance after the Effective Time.

Section 9.2.            Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed given upon
personal delivery, one (1) business day after being sent via a nationally
recognized overnight courier service if overnight courier service is requested
or upon receipt of electronic or other confirmation of transmission if sent via
facsimile (or at such other address for a party as shall be specified by like
notice):

 

if to Parent or Acquisition Sub:

 

Aus Bidco Pty Limited

 

 

c/o Pacific Equity Partners Pty Limited

 

 

Level 36, The Chifley Tower

 

 

2 Chifley Square

 

 

Sydney, NSW 2000

 

 

Australia

 

 

Telecopier: 61.2.9231.2804

 

 

Attention: Rob Koczkar

 

51

--------------------------------------------------------------------------------


 

with a copy to:

 

Clayton Utz

 

 

1 O’Connell Street

 

 

Sydney, NSW 2000

 

 

Australia

 

 

Telecopier: 61.2.8220.6700

 

 

Attention: Philip Kapp

 

 

and David Stammers

 

 

 

and:

 

Ropes & Gray LLP

 

 

One International Place

 

 

Boston, MA 02110

 

 

Telecopier: (617) 951-7050

 

 

Attention: Raj Marphatia

 

 

 

if to the Company to:

 

Worldwide Restaurant Concepts, Inc.

 

 

15301 Ventura Blvd., Building B, Suite 300

 

 

Sherman Oaks, CA 91403

 

 

Telecopier: (818) 530-0189

 

 

Attention: Michael Green, General Counsel

 

 

 

with a copy to:

 

Gibson Dunn & Crutcher LLP

 

 

2029 Century Park East

 

 

Los Angeles, California 90067

 

 

Telecopier: (310) 551-8741

 

 

Attention: Robert K. Montgomery, Esq.

or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

Section 9.3.            Entire Agreement.  This Agreement (including the Company
Disclosure Schedule) and the Confidentiality Agreement constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all other prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter hereof.

Section 9.4.            Assignment.  Neither this Agreement nor any of the
rights, interests or obligations under this Agreement shall be assigned, in
whole or in part, by operation of law or otherwise by any of the parties without
the prior written consent of the other parties.  Any purported assignment
without such consent shall be void.  Subject to the preceding sentences, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns.

Section 9.5.            Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule or Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other

 

52

--------------------------------------------------------------------------------


 

provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.

Section 9.6.            Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
the principles of conflicts of law thereof.

Section 9.7.            Interpretation.  When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement
unless otherwise indicated.  The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.  Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”  All references to “dollars” or “$”
are references to United States Dollars.

Section 9.8.            Parties in Interest.  This Agreement shall be binding
upon and inure solely to the benefit of each party hereto and its successors and
permitted assigns and, except as provided in Article III and Section 6.8,
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other person any rights, benefits or remedies of any nature whatsoever
under or by reason of this Agreement.

Section 9.9.            Personal Liability.  This Agreement shall not create or
be deemed to create or permit any personal liability or obligation on the part
of any direct or indirect stockholder of the Company or Parent or any officer,
director, employee, agent, representative or investor of any party hereto.

Section 9.10.          Fees and Expenses.  Except as otherwise provided in
Sections 8.2(b) and 8.2(c), each of the parties hereto shall bear all legal,
accounting, investment banking and other expenses incurred by it or on its
behalf in connection with the transactions contemplated by this Agreement,
whether or not such transactions are consummated, except that expenses incurred
in connection with (i) filing, printing and mailing the Proxy Statement
(including all applicable filing fees) and (ii) the filing of pre-merger
notification forms under the HSR Act or any similar foreign Laws shall be shared
equally by Parent and the Company.

Section 9.11.          Specific Performance.  The parties hereby acknowledge and
agree that the failure of any party to perform its agreements and covenants
hereunder, including its failure to take all actions as are necessary on its
part to consummate the Merger, shall cause irreparable injury to the other
parties, for which damages, even if available, would not be an adequate remedy. 
Accordingly, each party hereby consents to the issuance of injunctive relief by
any court of competent jurisdiction to compel performance of such party’s
obligations and to the granting by any court of the remedy of specific
performance of its obligations hereunder, this being in addition to any other
remedy to which they are entitled at law or in equity.

Section 9.12.          Venue.  Each of the parties hereto (a) consents to submit
itself to the personal jurisdiction of any Delaware state court or any federal
court located in the State of

 

53

--------------------------------------------------------------------------------


 

Delaware in the event any dispute arises out of this Agreement or the Merger,
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court, (c) agrees that it
will not bring any action relating to this Agreement or the Merger in any court
other than any Delaware state court or any federal court sitting in the State of
Delaware and (d) waives any right to trial by jury with respect to any action
related to or arising out of this Agreement or the Merger.

Section 9.13.          WAIVER OF JURY TRIAL.  EACH OF THE PARTIES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 9.14.          Counterparts.  This Agreement may be executed by
facsimile in one or more counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same agreement.

Section 9.15.          Disclosure Generally.  If and to the extent any
information required to be furnished in any Schedule is contained in this
Agreement or disclosed on any Schedule attached hereto, such information shall
be deemed to be included in all Schedules in which the information is required
to be included to the extent such disclosure is reasonably apparent on its
face.  The inclusion of any information in any Schedule attached hereto shall
not be deemed to be an admission or acknowledgment by the Company, in and of
itself, that such information is required by the terms hereof to be disclosed or
is material to or outside the ordinary course of the business of the Company.

 

54

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

 

WORLDWIDE RESTAURANT CONCEPTS, INC.

 

 

By: 

/s/ 

Charles L. Boppell

 

 

Name: Charles L. Boppell

 

 

Title: President and CEO

 

 

 

AUS BIDCO PTY LIMITED

 

 

By: 

/s/ 

Rob Koczkar

 

 

Name: Rob Koczkar

 

 

Title: Director

 

 

 

US MERGECO, INC.

 

 

By: 

/s/ 

Rob Koczkar

 

 

Name: Rob Koczkar

 

 

Title: Director

 

 

 

 

 

[Signature page to Agreement and Plan of Merger]

 

--------------------------------------------------------------------------------

 